 



Exhibit 10.4
 
$470,000,000
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of December 1, 2004,
Amended and Restated as of
July 26, 2005 and November 30, 2005,
and
Further Amended and Restated as of
February 3, 2006
among
REGENCY GAS SERVICES LP,
as Borrower,
REGENCY ENERGY PARTNERS LP
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
UBS SECURITIES LLC,
as Arranger and Bookmanager,
BANK OF AMERICA, N.A.,
as Syndication Agent,
FORTIS CAPITAL CORP. and
NATEXIS BANQUES POPULAIRES,
as Co-Documentation Agents
and
UBS LOAN FINANCE LLC,
as Swingline Lender
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
 
736613

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page   ARTICLE I
DEFINITIONS

 
       
SECTION 1.01 Defined Terms
    2  
SECTION 1.02 Classification of Loans and Borrowings
    35  
SECTION 1.03 Terms Generally
    35  
SECTION 1.04 Accounting Terms; GAAP
    35  
SECTION 1.05 Resolution of Drafting Ambiguities
    36  
 
        ARTICLE II
THE CREDITS

 
       
SECTION 2.01 Commitments
    36  
SECTION 2.02 Loans
    36  
SECTION 2.03 Borrowing Procedure
    38  
SECTION 2.04 Evidence of Debt; Repayment of Loans
    38  
SECTION 2.05 Fees
    39  
SECTION 2.06 Interest on Loans
    40  
SECTION 2.07 Termination and Reduction of Commitments
    41  
SECTION 2.08 Interest Elections
    42  
SECTION 2.09 [Intentionally Omitted]
    43  
SECTION 2.10 Optional and Mandatory Prepayments of Loans
    43  
SECTION 2.11 Alternate Rate of Interest
    46  
SECTION 2.12 Yield Protection
    47  
SECTION 2.13 Breakage Payments
    48  
SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    49  
SECTION 2.15 Taxes
    51  
SECTION 2.16 Mitigation Obligations; Replacement of Lenders
    53  
SECTION 2.17 Swingline Loans
    54  
SECTION 2.18 Letters of Credit
    55  
SECTION 2.19 Increase in Commitments
    62  
SECTION 2.20 Modification of Revolving Loan
    64  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES

 
       
SECTION 3.01 Organization; Powers
    65  
SECTION 3.02 Authorization; Enforceability
    66  
SECTION 3.03 No Conflicts
    66  
SECTION 3.04 Financial Statements; Projections
    66  
SECTION 3.05 Properties
    67  
SECTION 3.06 Intellectual Property
    67  
SECTION 3.07 Equity Interests and Subsidiaries
    68  

-i-



--------------------------------------------------------------------------------



 



          Section   Page  
SECTION 3.08 Litigation; Compliance with Laws
    69  
SECTION 3.09 Agreements
    69  
SECTION 3.10 Federal Reserve Regulations
    69  
SECTION 3.11 Investment Company Act; Public Utility Holding Company Act
    70  
SECTION 3.12 Use of Proceeds
    70  
SECTION 3.13 Taxes
    70  
SECTION 3.14 No Material Misstatements
    70  
SECTION 3.15 Labor Matters
    71  
SECTION 3.16 Solvency
    71  
SECTION 3.17 Employee Benefit Plans
    71  
SECTION 3.18 Environmental Matters
    72  
SECTION 3.19 Insurance
    73  
SECTION 3.20 Security Documents
    73  
SECTION 3.21 [Intentionally Omitted]
    74  
SECTION 3.22 Anti-Terrorism Law
    74  
 
        ARTICLE IV
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

 
       
SECTION 4.01 Conditions to Effectiveness
    75  
SECTION 4.02 Conditions to All Credit Extensions
    75  
 
        ARTICLE V
AFFIRMATIVE COVENANTS

 
       
SECTION 5.01 Financial Statements, Reports, etc.
    76  
SECTION 5.02 Litigation and Other Notices
    78  
SECTION 5.03 Existence; Businesses and Properties
    79  
SECTION 5.04 Insurance
    79  
SECTION 5.05 Obligations and Taxes
    80  
SECTION 5.06 Employee Benefits
    80  
SECTION 5.07 Maintaining Records; Access to Properties and Inspections
    81  
SECTION 5.08 Use of Proceeds
    81  
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports
    81  
SECTION 5.10 Interest Rate Protection
    82  
SECTION 5.11 Additional Collateral; Additional Guarantors
    82  
SECTION 5.12 Security Interests; Further Assurances
    84  
SECTION 5.13 Information Regarding Collateral
    85  
 
        ARTICLE VI
NEGATIVE COVENANTS

 
       
SECTION 6.01 Indebtedness
    86  
SECTION 6.02 Liens
    88  
SECTION 6.03 Sale and Leaseback Transactions
    92  
SECTION 6.04 Investment, Loan and Advances
    92  
SECTION 6.05 Mergers and Consolidations; Dissolution
    93  
SECTION 6.06 Asset Sales
    94  

-ii-



--------------------------------------------------------------------------------



 



          Section   Page  
SECTION 6.07 Acquisitions
    95  
SECTION 6.08 Dividends
    95  
SECTION 6.09 Transactions with Affiliates
    96  
SECTION 6.10 Financial Covenants
    97  
SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
    97  
SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries
    97  
SECTION 6.13 Limitation on Issuance of Capital Stock
    98  
SECTION 6.14 Limitation on Creation of Subsidiaries
    99  
SECTION 6.15 Business
    99  
SECTION 6.16 [Intentionally Omitted]
    99  
SECTION 6.17 Fiscal Year
    99  
SECTION 6.18 No Further Negative Pledge
    99  
SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering
    99  
SECTION 6.20 Embargoed Person
    100  
 
        ARTICLE VII
GUARANTEE

 
       
SECTION 7.01 The Guarantee
    100  
SECTION 7.02 Obligations Unconditional
    101  
SECTION 7.03 Reinstatement
    102  
SECTION 7.04 Subrogation; Subordination
    102  
SECTION 7.05 Remedies
    102  
SECTION 7.06 Instrument for the Payment of Money
    103  
SECTION 7.07 Continuing Guarantee
    103  
SECTION 7.08 General Limitation on Guarantee Obligations
    103  
SECTION 7.09 Release of Guarantors
    103  
 
        ARTICLE VIII
EVENTS OF DEFAULT

 
       
SECTION 8.01 Events of Default
    103  
SECTION 8.02 Rescission
    106  
SECTION 8.03 Application of Proceeds
    106  
SECTION 8.04 Right to Cure
    107  
 
        ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 
       
SECTION 9.01 Appointment and Authority
    108  
SECTION 9.02 Rights as a Lender
    108  
SECTION 9.03 Exculpatory Provisions
    108  
SECTION 9.04 Reliance by Agent
    109  
SECTION 9.05 Delegation of Duties
    110  
SECTION 9.06 Resignation of Agent
    110  
SECTION 9.07 Non-Reliance on Agent and Other Lenders
    111  
SECTION 9.08 No Other Duties, etc.; Appointment
    111  

-iii-



--------------------------------------------------------------------------------



 



          Section   Page   ARTICLE X
MISCELLANEOUS

 
       
SECTION 10.01 Notices
    111  
SECTION 10.02 Waivers; Amendment
    114  
SECTION 10.03 Expenses; Indemnity; Damage Waiver
    117  
SECTION 10.04 Successors and Assigns
    119  
SECTION 10.05 Survival of Agreement
    122  
SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution
    122  
SECTION 10.07 Severability
    123  
SECTION 10.08 Right of Setoff
    123  
SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    124  
SECTION 10.10 Waiver of Jury Trial
    125  
SECTION 10.11 Headings
    125  
SECTION 10.12 Treatment of Certain Information; Confidentiality
    125  
SECTION 10.13 USA PATRIOT Act Notice
    126  
SECTION 10.14 Interest Rate Limitation
    126  
SECTION 10.15 Lender Addendum
    126  
SECTION 10.16 Obligations Absolute
    126  

SCHEDULES

     
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 3.03
  Governmental Approvals; Compliance with Laws
Schedule 3.06(c)
  Violations or Proceedings
Schedule 3.18
  Environmental Matters
Schedule 3.19
  Insurance
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens
Schedule 6.04(b)
  Existing Investments

EXHIBITS

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Amended and Restated Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Interest Election Request
Exhibit F
  Form of Joinder Agreement
Exhibit G
  Form of Landlord Access Agreement
Exhibit H
  Form of LC Request
Exhibit I
  Form of Lender Addendum
Exhibit J
  Form of Mortgage
Exhibit K-1
  Form of Term Note
Exhibit K-2
  Form of Revolving Note
Exhibit K-3
  Form of Swingline Note

-iv-



--------------------------------------------------------------------------------



 



     
Exhibit L-1
  Form of Perfection Certificate
Exhibit L-2
  Form of Perfection Certificate Supplement
Exhibit M
  Form of Intercompany Note
Exhibit N
  Form of Non-Bank Certificate

-v-



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”, and as
in effect prior to the date hereof, the “Existing Credit Agreement”) dated as of
December 1, 2004, amended and restated as of July 26, 2005 and November 30,
2005, and further amended and restated as of February 3, 2006, among REGENCY GAS
SERVICES LP, a Delaware limited partnership (including any
successor-in-interest, “Borrower”), REGENCY ENERGY PARTNERS LP, a Delaware
limited liability company (“Regency MLP”), the Subsidiary Guarantors (such term
and each other capitalized term used but not defined where used having the
meaning given to it in Section 1.01), the Lenders, UBS SECURITIES LLC, as lead
arranger (in such capacity, “Arranger”), BANK OF AMERICA, N.A., as syndication
agent (in such capacity, “Syndication Agent”), FORTIS CAPITAL CORP. and NATEXIS
BANQUES POPULAIRES, as co-documentation agents (in such capacity, “Documentation
Agents”), UBS LOAN FINANCE LLC, as swingline lender (in such capacity,
“Swingline Lender”), and UBS AG, STAMFORD BRANCH, as issuing bank (in such
capacity, “Issuing Bank”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank.
WITNESSETH:
     WHEREAS, Borrower on the Closing Date (i) requested (a) the Original
Lenders to extend credit in the form of (1) Term Loans on the Closing Date, in
an aggregate principal amount not in excess of $200,000,000, and (2) Revolving
Loans requested at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $40,000,000, (b) the Swingline Lender to make available Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$10,000,000 and (c) the Issuing Bank to make available letters of credit, in an
aggregate face amount at any time outstanding not in excess of $20,000,000, to
support payment obligations incurred in the ordinary course of business by
Borrower and its Subsidiaries, and (ii) entered into that certain Credit
Agreement with the Original Lenders, the Administrative Agent, and the other
agents and the guarantors party thereto (the “Original Credit Agreement”)
     WHEREAS, Borrower requested the Lenders to extend credit in the form of
(a) additional Term Loans, in an aggregate principal amount of $60,000,000, and
(b) additional Revolving Loans, in an aggregate principal amount of
$110,000,000, and the Original Credit Agreement was amended and restated on
July 26, 2005 (the “First Amended and Restated Credit Agreement”) to effect such
requests;
     WHEREAS, Borrower requested the Lenders to extend credit in the form of
(a) additional Term Loans, in an aggregate principal amount of $50,000,000 and
(b) additional Revolving Loans, in an aggregate principal amount of $10,000,000,
and the First Amended and Restated Credit Agreement was amended and restated on
the Second Amendment Effectiveness Date to effect such requests;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Obligations (as defined in the Existing Credit Agreement,
hereinafter the “Existing Obligations”) of Borrower and the other Loan Parties
under the Existing Credit Agreement and the Security Documents (as defined in
the Existing Credit Agreement, such Security Documents hereinafter the “Existing
Security Documents”) are secured by certain collateral (hereinafter the
“Existing Collateral”) and are guaranteed or supported or otherwise benefited by
the Existing Security Documents;
     WHEREAS, the parties desire to amend and restate the Existing Credit
Agreement in its entirety, substantially contemporaneously with the consummation
of the Specified IPO; and
     WHEREAS, the parties hereto intend that (a) the Existing Obligations which
remain unpaid and outstanding as of the MLP Effectiveness Date (which shall
include, without limitation, the Term Loans and Revolving Loans outstanding on
the MLP Effectiveness Date under the Existing Credit Agreement) shall continue
to exist under this Agreement on the terms set forth herein, (b) the loans under
the Existing Credit Agreement outstanding as of the MLP Effectiveness Date shall
be Loans under and as defined in this Agreement on the terms set forth herein,
(c) any letters of credit outstanding under the Existing Credit Agreement as of
the MLP Effectiveness Date shall be Letters of Credit under this Agreement and
(d) the Existing Collateral and the Existing Security Documents shall continue
to secure, guarantee, support and otherwise benefit the Existing Obligations as
well as the other Secured Obligations of Borrower and the other Loan Parties
under this Agreement, in each case, on and subject to the terms and conditions
of this Agreement.
     NOW, THEREFORE, the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, is used when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
     “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
     “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

- 2 -



--------------------------------------------------------------------------------



 



     “Acquisition” shall mean the direct or indirect purchase or acquisition,
whether in one or more related transactions, by Borrower or any of its
Subsidiaries of any person or group of persons (or any Equity Interest in any
person or group of persons) or any related group of assets, liabilities or
securities of any person or group of persons.
     “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
     “Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in substantially the form of Exhibit A.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 15% of any class of Equity Interests of the person specified or
(ii) any person that is an executive officer or director of the person
specified.
     “Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greater of
(a) the Base Rate in effect on such day and (b) the Federal Funds Effective Rate
in effect on such day plus 0.50%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.
     “Amendment Fee Letter” shall mean the confidential Fee Letter, dated
June 10, 2005, among Holdings, UBS Loan Finance LLC and UBS Securities LLC.

- 3 -



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.
     “Applicable Fee” shall mean 0.50% per annum.
     “Applicable Margin” shall mean, for any day, with respect to (a) any
Eurodollar Loan, 2.25%, and (b) any ABR Loan, 1.25%.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arranger” shall have the meaning assigned to such term in the preamble
hereto.
     “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property
excluding sales of inventory and dispositions of cash equivalents, in each case,
in the ordinary course of business, by Borrower or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Borrower
(other than a Joint Venture), in each case, to any person other than
(i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
     “Auto-Renewal Letter of Credit” shall have the meaning assigned to such
term in Section 2.18(c).
     “Available Cash” shall mean the amount allowed to be distributed pursuant
to the Regency MLP Agreement.
     “Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.
     “Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Board of Directors” shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers (or equivalent) of such
person, (iii) in the case of any

- 4 -



--------------------------------------------------------------------------------



 



partnership, the Board of Directors (or equivalent) of the general partner of
such person and (iv) in any other case, the functional equivalent of the
foregoing.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrowing” shall mean (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, (a) the Projects and (b) for any period,
without duplication, the increase during that period in the gross property,
plant or equipment account in the consolidated balance sheet of the Reporting
Entity and its Subsidiaries, determined in accordance with GAAP, whether or not
such increase is financed by the incurrence of Indebtedness.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof

- 5 -



--------------------------------------------------------------------------------



 



by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by
Moody’s Investors Service Inc., and in each case maturing not more than one year
after the date of acquisition by such person; (e) investments in money market
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; and (f) demand deposit accounts
maintained in the ordinary course of business.
     “Casualty Event” shall mean any loss of or damage to or destruction of, or
any condemnation or other taking (including by any Governmental Authority) of,
any property of Borrower or any of its Subsidiaries or any loss of title
relating to the foregoing. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property or Pipeline of Borrower or
its Subsidiaries or any part thereof, in or by condemnation or other eminent
domain proceedings pursuant to any Requirement of Law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any Real
Property or Pipeline of any Borrower or its Subsidiaries or any part thereof by
any Governmental Authority, civil or military, or any settlement in lieu
thereof.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
     A “Change in Control” shall be deemed to have occurred if:
          (a) Regency MLP at any time ceases to own, directly or indirectly,
100% of the Equity Interests of Borrower;
          (b) (i) the Permitted Holders cease to own, or to have the power to
vote or direct the voting of, Voting Stock of the Ultimate General Partner
representing a majority of the voting power of the total outstanding Voting
Stock of the Ultimate General Partner or (ii) the Permitted Holders cease to own
Equity Interests representing a majority of the total economic interests of the
Equity Interests of the Ultimate General Partner; or
          (c) the Ultimate General Partner shall cease to exercise Control over
Regency MLP.
     For purposes of this definition, a person shall not be deemed to have
beneficial ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement, including an agreement relating to a sale
of Voting Stock or Equity Interests of the Ultimate General Partner, until the
consummation of the transactions contemplated by such agreement.
     “Change in Law” shall mean the occurrence, after the Second Amendment
Effectiveness Date (or with respect to any Lender, if later, the date on which
such Lender becomes a Lender, except to the extent that such change was
considered a Change in Law with respect to such Lender’s assignor immediately
prior to such Lender becoming a Lender), of any of the following: (a) the
adoption or taking into effect of any law, treaty, order, policy, rule or
regulation, (b) any change in any law, treaty, order, policy, rule or regulation
or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the

- 6 -



--------------------------------------------------------------------------------



 



making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
     “Charges” shall have the meaning assigned to such term in Section 10.14.
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, Term Loan Commitment or
Swingline Commitment, in each case, under this Agreement as originally in effect
or pursuant to Section 2.19 or 2.20, of which such Loan, Borrowing or Commitment
shall be a part.
     “Closing Date” shall mean December 1, 2004.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, the Mortgaged Property and all other property of whatever kind and
nature subject or purported to be subject from time to time to a Lien under any
Security Document.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment, Term Loan Commitment or Swingline Commitment, and any
Commitment to make Term Loans or Revolving Loans of a new Class extended by such
Lender as provided in Section 2.19 or 2.20.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Companies” shall mean Borrower and its Subsidiaries and Regency MLP; and
“Company” shall mean any one of them.
     “Compliance Certificate” shall mean a certificate of a Financial Officer of
the Ultimate General Partner substantially in the form of Exhibit D.
     “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of the Reporting Entity and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
     “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of the Reporting Entity and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

- 7 -



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of the Reporting Entity only if a corresponding amount would
be permitted at the date of determination to be distributed to the Reporting
Entity by such Subsidiary without prior approval to the extent required (that
has not been obtained) pursuant to the terms of its Organizational Documents and
all agreements, instruments and Requirements of Law applicable to such
Subsidiary or its equityholders):
          (a) Consolidated Interest Expense for such period,
          (b) Consolidated Amortization Expense for such period,
          (c) Consolidated Depreciation Expense for such period,
          (d) Consolidated Tax Expense for such period,
          (e) costs and expenses directly incurred in connection with the
Previous Transactions and the incurrence of additional Indebtedness under the
predecessor agreements hereto in connection therewith (not to exceed
$22.5 million), the Specified IPO, any Permitted Acquisition, any Debt Issuance
or any Investment made pursuant to Section 6.04(i),
          (f) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period, and
          (g) the aggregate amount, without duplication, of payments pursuant to
Section 6.08(b) for such period, and
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
     Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect
to the Previous Transactions, any Permitted Acquisition and Asset Sale
consummated at any time on or after the first day of the Test Period thereof as
if the Previous Transactions, the Transactions and each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the first day of such period.
     “Consolidated Funded Indebtedness” shall mean, with respect to the
Reporting Entity and its Subsidiaries, on a consolidated basis in accordance
with GAAP, without duplication, (i) all Indebtedness of such persons of the
types referred to in clauses (a), (b), (c), (d), and (f), of the definition of
“Indebtedness” herein (subject to clause (D) of the last sentence of the
definition thereof), (ii) all Indebtedness of others of the type referred to in
clause (i) above (subject to clause (D) of the last sentence of the definition
thereof), secured by a Lien on property owned or acquired by any such person,
whether or not the obligations secured thereby have been assumed,

- 8 -



--------------------------------------------------------------------------------



 



but limited to the fair market value of such property, (iii) all Contingent
Obligations of any such person with respect to Indebtedness of others of the
type referred to in clause (i) above (subject to clause (D) of the last sentence
of the definition thereof), and (iv) all Indebtedness of the type referred to in
clause (i) above of any other entity (including any partnership in which such
person is a general partner) to the extent any such person is liable therefor as
a result of such person’s ownership interest in or other relationship with such
entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
     “Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Reporting Entity and its Subsidiaries for
such period net of gross interest income of the Reporting Entity and its
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP plus, without duplication (to the extent not already included in such total
consolidated interest expense):
          (a) imputed interest on Capital Lease Obligations and Sale/Leaseback
Attributable Indebtedness of the Reporting Entity and its Subsidiaries for such
period;
          (b) commissions, discounts and other fees and charges owed by the
Reporting Entity or any of its Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period;
          (c) amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the Reporting Entity or any of its
Subsidiaries for such period;
          (d) cash contributions to any employee stock ownership plan or similar
trust made by the Reporting Entity or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than the Reporting Entity or a Wholly Owned Subsidiary) in
connection with Indebtedness incurred by such plan or trust for such period;
          (e) the interest portion of any deferred payment obligations of the
Reporting Entity or any of its Subsidiaries for such period;
          (f) all interest on any Indebtedness of the Reporting Entity or any of
its Subsidiaries of the type described in clause (e) or (j) of the definition of
“Indebtedness” for such period;
provided that (a) to the extent directly related to the Transactions, Previous
Transactions or any Permitted Acquisition, debt issuance costs, debt discount or
premium and other financing fees and expenses shall be excluded from the
calculation of Consolidated Interest Expense and

- 9 -



--------------------------------------------------------------------------------



 



(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs), but excluding unrealized gains
and losses with respect to Hedging Agreements.
     Consolidated Interest Expense shall be calculated on a Pro Forma Basis to
give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Previous
Transactions, the Transactions, any Permitted Acquisition and Asset Sale as if
such incurrence, assumption, repayment or extinguishment had been effected on
the first day of such period.
     Notwithstanding the foregoing, interest expense related to Term Loans, in
an aggregate principal amount of up to $100,000,000, made on or after July 26,
2005 shall not be included in Consolidated Interest Expense for any Test Period
ended prior to March 31, 2006.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Reporting Entity and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
          (a) the net income (or loss) of any person (other than the Reporting
Entity or a Subsidiary of the Reporting Entity that is not a Joint Venture) in
which any person other than the Reporting Entity and its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by the Reporting Entity or (subject to
clause (b) below) any of its Subsidiaries during such period;
          (b) the net income of any Subsidiary of the Reporting Entity during
such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument or Requirement of Law applicable to that Subsidiary during such
period, except that the Reporting Entity’s equity in net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income;
          (c) any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by the Reporting Entity or any of its Subsidiaries upon any Asset Sale
(other than any dispositions in the ordinary course of business) by the
Reporting Entity or any of its Subsidiaries;
          (d) gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;
          (e) non-cash earnings resulting from any reappraisal, revaluation or
write-up of assets;
          (f) unrealized gains and losses with respect to Hedging Obligations
for such period; and

- 10 -



--------------------------------------------------------------------------------



 



          (g) any extraordinary gain (or extraordinary loss), giving effect to
any related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by the Reporting Entity or any of its Subsidiaries
during such period.
     “Consolidated Tax Expense” shall mean, for any period, the tax expense of
the Reporting Entity and its Subsidiaries, for such period, determined on a
consolidated basis in accordance with GAAP.
     “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in clauses (a), (b), (e) and (f) of
Section 6.02, the following conditions:
          (a) Borrower shall cause any proceeding instituted contesting such
Lien to stay the sale or forfeiture of any portion of the Collateral on account
of such Lien;
          (b) the appropriate Loan Party shall maintain cash reserves related to
such Lien to the extent required by GAAP; and
          (c) such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement or arrangement of such person guaranteeing or intended to guarantee
any Indebtedness, leases, dividends or other obligations (“primary obligations”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; (d) with respect to bankers’ acceptances, letters of
credit and similar credit arrangements, until a reimbursement obligation arises
(which reimbursement obligation shall constitute Indebtedness); or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.

- 11 -



--------------------------------------------------------------------------------



 



     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Control Agreement” shall have the meaning assigned to such term in the
Security Agreement.
     “Controlled Investment Affiliate” means, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making, or otherwise having as its
primary activity holding or exercising control over, equity or debt investments
in the Ultimate General Partner or other portfolio companies.
     “Credit Extension” shall mean, as the context may require, (i) the making
of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or the
amendment, extension or renewal of any existing Letter of Credit, by the Issuing
Bank.
     “Cure Amount” shall have the meaning assigned to such term in Section 8.04.
     “Cure Right” shall have the meaning assigned to such term in Section 8.04.
     “Debt Issuance” shall mean the incurrence by Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).
     “Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
     “Default Rate” shall have the meaning assigned to such term in
Section 2.06(c).
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Term Loan Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Term Loan Maturity Date shall not
constitute Disqualified Capital Stock

- 12 -



--------------------------------------------------------------------------------



 



if such Equity Interests provide that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the repayment in full
of the Obligations.
     “Dividend” with respect to any person shall mean that such person has paid
a dividend or returned any equity capital to the holders of its Equity Interests
or made any other distribution, payment or delivery of property (other than
Qualified Capital Stock of such person) or cash to the holders of its Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for consideration any of the Equity Interests of
such person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).
     “Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.
     “dollars” or “$” shall mean lawful money of the United States.
     “Eligible Assignee” shall mean (a) if the assignment does not include
assignment of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any
Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent and Borrower (each such approval not to be unreasonably
withheld or delayed) and (b) if the assignment includes assignment of a
Revolving Commitment, (i) any Revolving Lender, (ii) an Affiliate of any
Revolving Lender, (iii) an Approved Fund of a Revolving Lender and (iv) any
other person approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of Borrower shall be
required during the continuance of an Event of Default and (y) “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.
     “Embargoed Person” shall have the meaning assigned to such term in
Section 6.20.
     “Engagement Letter” shall mean the confidential Engagement Letter, dated
November 8, 2005, among Holdings, Borrower and UBS Securities LLC.
     “Environment” shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from,

- 13 -



--------------------------------------------------------------------------------



 



related to or arising out of the presence, Release or threatened Release of
Hazardous Material or alleged injury or threat of injury to health, safety or
the Environment.
     “Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other binding requirements,
and the common law, relating to protection of public health or the Environment,
the Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.
     “Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.
     “Equipment” shall have the meaning assigned to such term in the Security
Agreement.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
MLP Effectiveness Date or issued after the MLP Effectiveness Date, but excluding
debt securities convertible or exchangeable into such equity.
     “Equity Investors” shall mean (a) Sponsor, (b) its Controlled Investment
Affiliates and (c) one or more other investors reasonably satisfactory to the
Administrative Agent and the Arranger (such consent not to be unreasonably
withheld or delayed).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer

- 14 -



--------------------------------------------------------------------------------



 



any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (j) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.
     “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
     “Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar
Term Loan.
     “Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.
     “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate in accordance with
the provisions of Article II.
     “Eurodollar Term Borrowing” shall mean a Borrowing comprised of Eurodollar
Term Loans.
     “Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
     “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
     “Excess Amount” shall have the meaning assigned to such term in
Section 2.10(e).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exchange Act Provisions” shall mean the provisions of Section 15(d) or
Section 13(b) of the Exchange Act.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a jurisdiction (or any political subdivision thereof) as a result of

- 15 -



--------------------------------------------------------------------------------



 



the recipient being organized or having its principal office or, in the case of
any Lender, having its applicable lending office or doing or having done
business (other than a business deemed to arise by virtue of the transactions
contemplated by this Agreement) in such jurisdiction and (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16), any U.S. federal withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.15(a); provided that this subclause (b)(i) shall not apply to any Tax
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to
Section 2.14(c), or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.15(e).
     “Executive Order” shall have the meaning assigned to such term in
Section 3.22.
     “Existing Collateral” shall have the meaning assigned to such term in the
recitals hereto.
     “Existing Credit Agreement” shall have the meaning assigned to such term in
the preamble hereto.
     “Existing Obligations” shall have the meaning assigned to such term in the
recitals hereto.
     “Existing Security Documents” shall have the meaning assigned to such term
in the recitals hereto.
     “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United States arranged by federal funds brokers,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day for such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
LC Participation Fees and the Fronting Fees.
     “Final Maturity Date” shall mean the latest of the Revolving Maturity Date
and the Term Loan Maturity Date.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

- 16 -



--------------------------------------------------------------------------------



 



     “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “First Amendment Effectiveness Date” shall mean July 26, 2005.
     “First Amended and Restated Credit Agreement” shall have the meaning
assigned to such term in the preamble hereto.
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject (subject to Permitted Collateral
Liens).
     “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) an individual who is a citizen or resident of
the United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Fronting Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Fund” shall mean any person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis.
     “General Partner” shall mean Regency GP LP, a Delaware limited partnership
and the general partner of Regency MLP.
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or

- 17 -



--------------------------------------------------------------------------------



 



notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property, facility,
establishment or business, of the actual or threatened presence or Release in or
into the Environment, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Property, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to Article VII by
Regency MLP and the Subsidiary Guarantors.
     “Guarantors” shall mean Regency MLP and the Subsidiary Guarantors.
     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
     “Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
     “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
     “Holdings” shall mean Regency Acquisition LLC, a Delaware limited liability
company.
     “Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).
     “Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business and not overdue by more than 90 days); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease

- 18 -



--------------------------------------------------------------------------------



 



Obligations, Purchase Money Obligations and synthetic lease obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Sale/Leaseback Attributable Indebtedness
of such person; (i) all obligations of such person for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all Contingent Obligations
of such person in respect of Indebtedness referred to in clauses (a) through
(i) above. The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
Notwithstanding the foregoing, Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations or purchase price
adjustments until matured or earned, (C) non-compete or consulting obligations
incurred in connection with Permitted Acquisitions or (D) prior to March 31,
2006, for all purposes other than with respect to Section 5.10, Term Loans, in
an aggregate principal amount of up to $100,000,000, made on or after July 26,
2005.
     “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 10.03(b).
     “Information” shall have the meaning assigned to such term in
Section 10.12.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
     “Intercompany Note” shall mean a promissory note substantially in the form
of Exhibit M.
     “Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including Swingline Loans), the last Business Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Revolving Loan or Swingline Loan, the Revolving Maturity
Date or such earlier date on which the Revolving Commitments are terminated and
(d) with respect to any Term Loan, the Term Loan Maturity Date.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees,

- 19 -



--------------------------------------------------------------------------------



 



nine or twelve months) thereafter, as Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Investments” shall have the meaning assigned to such term in Section 6.04.
     “Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.
     “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit F.
     “Joint Venture” shall mean (i) a joint venture with a third party so long
as such entity would not constitute a Subsidiary or (ii) a Subsidiary formed
with the intention of establishing a joint venture; provided that if such entity
still constitutes a Subsidiary ninety days after formation it shall no longer
constitute a Joint Venture, in which, in either case (i) or (ii), all
Investments by any Loan Party are made pursuant to and are permitted by
Section 6.04(i).
     “Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
     “LC Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.18. The amount of the LC Commitment
shall be $50.0 million.
     “LC Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.
     “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

- 20 -



--------------------------------------------------------------------------------



 



     “LC Request” shall mean a request by Borrower in accordance with the terms
of Section 2.18(b) and substantially in the form of Exhibit H, or such other
form as shall be approved by the Administrative Agent.
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
     “Lender Addendum” shall mean with respect to (i) any Original Lender, a
lender addendum in the form of Exhibit I to the Original Credit Agreement
executed and delivered by such Original Lender on the Closing Date, (ii) any
lender under the First Amended and Restated Credit Agreement on the First
Amendment Effectiveness Date, a lender addendum in the form of Exhibit I to the
First Amended and Restated Credit Agreement executed and delivered by such
lender on the First Amendment Effectiveness Date and (iii) any lender under the
Existing Credit Agreement on the Second Amendment Effectiveness Date, a lender
addendum in the form of Exhibit I to the Existing Credit Agreement executed and
delivered by such lender on the Second Amendment Effectiveness Date.
     “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swingline Lender.
     “Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.
     “Letter of Credit Expiration Date” shall mean the date which is five days
prior to the Revolving Maturity Date.
     “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (rounded upward, if necessary, to the nearest 1/100th of 1%)
of the offered rates for deposits in dollars with a term comparable to such
Interest Period that appears on the Telerate British Bankers Assoc. Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar

- 21 -



--------------------------------------------------------------------------------



 



Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, assignment, hypothecation, security interest
or encumbrance of any kind or any arrangement to provide priority or preference
or any filing of any financing statement under the UCC or any other similar
notice of lien under any similar notice or recording statute of any Governmental
Authority, including any easement, right-of-way or other encumbrance on title to
Real Property or Pipelines in each of the foregoing cases whether voluntary or
imposed by law, and any agreement to give any of the foregoing; (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
     “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Notes (if any), the Security Documents and, solely for purposes of paragraph
(e) of Section 8.01, the Amendment Fee Letter and the Engagement Letter.
     “Loan Parties” shall mean Regency MLP, Borrower and the Subsidiary
Guarantors.
     “Loans” shall mean, as the context may require, a Revolving Loan, a Term
Loan or a Swingline Loan (and shall include any Loans contemplated by
Section 2.19 or 2.20).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Master Limited Partnership” shall mean a publicly traded limited
partnership that is treated as a partnership for U.S. federal income tax
purposes by virtue of meeting the requirements of Section 7704(c)(1) of the
Code.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to fully and timely perform any of their
material obligations under any Loan Document; (c) material impairment of the
rights of or benefits or remedies, taken as a whole, available to the Lenders or
the Collateral Agent under any Loan Document; or (d) a material adverse effect
on the Collateral, taken as a whole, or the Liens, taken as a whole, in favor of
the Collateral Agent (for

- 22 -



--------------------------------------------------------------------------------



 



its benefit and for the benefit of the other Secured Parties) on the Collateral
or the priority of such Liens, taken as a whole.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 10.14.
     “Midcon Assets” shall mean (a) all Equity Interests issued, and all assets
owned, by Regency Midcon Gas LLC, a Delaware limited liability company, in each
case, for purposes of this clause (a), as of the MLP Effectiveness Date, and
(b) any other assets or Equity Interests reasonably related thereto and owned by
Borrower or its Subsidiaries on any applicable date; provided that in each case,
for purposes of this clause (b), such other assets and Equity Interests shall
exclude the Other Region Assets.
     “MLP Effectiveness Date” shall mean the date that the conditions precedent
contained in Section 4.01 are satisfied.
     “Mortgage” shall mean each mortgage, deed of trust or any other document,
creating and evidencing a Lien on a Mortgaged Property, which shall be
substantially in the form of Exhibit J or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law, as
the same may be amended from time to time in accordance with the Loan Documents.
     “Mortgaged Property” shall mean (a) each Real Property or Pipeline
identified as a Mortgaged Property on Schedule 8(a) to the Perfection
Certificate dated the Second Amendment Effectiveness Date and (b) each Real
Property or Pipeline, if any, which shall be subject to a Mortgage delivered
after the Second Amendment Effectiveness Date pursuant to Section 5.11(c) or
(d).
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
     “Net Cash Proceeds” shall mean with respect to any Asset Sale (other than
any issuance or sale of Equity Interests) or Casualty Event, the cash proceeds
received by Borrower or any of its Subsidiaries (including cash proceeds
subsequently received (as and when received by Borrower or any of its
Subsidiaries) in respect of non-cash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or Casualty Event or (y) any other liabilities
retained by Borrower or any of its Subsidiaries associated with the properties
sold or transferred in such Asset Sale or Casualty Event (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) Borrower’s

- 23 -



--------------------------------------------------------------------------------



 



good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold or transferred within 90 days of
such Asset Sale or Casualty Event (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale or Casualty Event, such cash proceeds shall
constitute Net Cash Proceeds); (iv) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the properties sold or transferred in such Asset Sale or
Casualty Event (so long as such Lien was permitted to encumber such properties
under the Loan Documents at the time of such sale) and which is repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
properties); and (v) all reasonable costs and expenses incurred in connection
with the collection of proceeds, awards or other compensation in respect of a
Casualty Event.
     “North Louisiana Assets” shall mean (a) all Equity Interests issued, and
all assets owned, by (i) Gulf States Transmission Corporation, a Louisiana
corporation, (ii) Regency Gas Gathering and Processing LLC, a Delaware limited
liability company, (iii) Regency Liquids Pipeline LLC, a Delaware limited
liability company, and (iv) Regency Intrastate Gas LLC, a Delaware limited
liability company, in each case, for purposes of this clause (a), as of the MLP
Effectiveness Date, and (b) any other assets or Equity Interests reasonably
related thereto and owned by Borrower or its Subsidiaries on any applicable
date; provided that in each case, for purposes of this clause (b), such other
assets and Equity Interests shall exclude the Other Region Assets.
     “Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1, K-2 or K-3.
     “Obligations” shall mean (a) obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents.
     “OFAC” shall have the meaning assigned to such term in Section 3.22.

- 24 -



--------------------------------------------------------------------------------



 



     “Officers’ Certificate” shall mean a certificate executed by a Responsible
Officer of the Ultimate General Partner in his or her official (and not
individual) capacity.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
     “Original Credit Agreement” shall have the meaning assigned to such term in
the recitals hereto.
     “Original Lenders” shall have the meaning assigned to the term “Lenders” in
the Original Credit Agreement.
     “Other Region Assets” shall mean (i) with respect to the Midcon Assets, the
Equity Interests and assets described in clause (a) of the definitions of each
of “North Louisiana Assets” and “Waha Assets,” (ii) with respect to the North
Louisiana Assets, the Equity Interests and assets described in clause (a) of the
definitions of each of “Midcon Assets” and “Waha Assets,” and (iii) with respect
to the Waha Assets, the Equity Interests and assets described in clause (a) of
the definitions of each of “Midcon Assets” and “North Louisiana Assets.”
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Parent Company” shall mean any direct or indirect parent of Borrower
(including Regency MLP) that is a Subsidiary of Sponsor.
     “Participant” shall have the meaning assigned to such term in
Section 10.04(d).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Perfection Certificate” shall mean the certificate in the form of
Exhibit L-1 or any other form approved by the Collateral Agent provided to the
Collateral Agent on the Second Amendment Effectiveness Date, as the same shall
be supplemented from time to time by a Perfection Certificate Supplement or
otherwise (including by a Perfection Certificate provided on the MLP
Effectiveness Date).
     “Perfection Certificate Supplement” shall mean a certificate supplement in
the form of Exhibit L-2 or any other form approved by the Collateral Agent.

- 25 -



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” shall mean any Acquisition in connection with which
each of the following conditions is met:
          (a) before the effectiveness of such Acquisition, but only to the
extent required by the Collateral Agent or this Agreement, Borrower delivers to
the Administrative Agent and the Collateral Agent (i) guaranties, mortgages,
deeds of trust, security agreements, releases, UCC financing statements and UCC
terminations, duly executed by the parties thereto, in form and substance
satisfactory to the Collateral Agent and accompanied by UCC searches, title
investigations and legal opinions (except with respect to priority)
demonstrating that, upon the effectiveness of such Acquisition and the recording
and filing of any necessary documentation, the Collateral Agent will have a
First Priority Lien on all material property to be acquired, (ii) evidence of
company authority to enter into such Acquisition, and (iii) environmental
assessments with respect to such Acquisition;
          (b) Borrower or the applicable Subsidiary Guarantor is the acquiring
or surviving entity;
          (c) no Default or Event of Default exists, and the Acquisition will
not cause a Default or Event of Default;
          (d) after giving effect to such Acquisition on a Pro Forma Basis,
Borrower would have been in compliance with all of the covenants set forth in
Section 6.10 as of the most recently ended Test Period (assuming, for purposes
of Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period);
          (e) the acquisition target is in the same or similar line of business
as Borrower and its Subsidiaries;
          (f) the terms of Section 5.11(b) are satisfied; and
          (g) the Board of Directors of the person to be acquired (or whose
assets are to be acquired) shall not have indicated publicly its opposition to
the consummation of such acquisition (which opposition has not been publicly
withdrawn).
     “Permitted Collateral Liens” means (i) Contested Liens (as defined in the
Security Agreement), (ii) the Liens described in clauses (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (p), (q), (r), (s), (t),
(u) and (v) of Section 6.02 and (iii) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean “Permitted Liens.”
     “Permitted Cure Security” shall mean an Equity Interest of Regency MLP
constituting Qualified Capital Stock.
     “Permitted Holders” shall mean (a) Sponsor and (b) its Controlled
Investment Affiliates.

- 26 -



--------------------------------------------------------------------------------



 



     “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
     “person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Pipeline” shall mean gathering systems and pipelines, together with all
contracts, rights-of-way, easements, servitudes, fixtures, equipment,
improvements, permits, records, and other real property appertaining thereto.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).
     “Premises” shall have the meaning assigned thereto in the applicable
Mortgage.
     “Previous Transactions” shall mean, collectively, (a) the acquisition by
Holdings of 100% of the membership interests in Borrower, (b) investment in, and
construction and operation of, the Projects by Borrower and (c) the payment of
all fees, commissions and expenses owed in connection with the foregoing.
     “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or term, the calculation thereof after
giving effect on a pro forma basis to the change in such calculation required by
the applicable provision hereof, and otherwise on a basis in accordance with
GAAP as used in the preparation of the latest financial statements provided
pursuant to Section 5.01(a) or (b) and otherwise reasonably satisfactory to the
Administrative Agent.
     “Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
     “Projects” shall mean Borrower’s capital expenditure project to increase
the capacity of its existing intrastate pipeline located in Northern Louisiana
by adding an additional twenty-four inch diameter pipeline alongside forty miles
of the existing pipeline, increasing the compression of the line by
approximately 10,000 horsepower and extending the pipeline with thirty inch
diameter pipe an additional eighty miles.
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property or Pipelines.
     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of

- 27 -



--------------------------------------------------------------------------------



 



any person) or the cost of installation, construction or improvement of any
property and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred prior to, contemporaneously with or within one year
after such acquisition of such property by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be, including related
costs, fees and expenses.
     “Qualified Capital Stock” of any person shall mean any Equity Interests of
such person that are not Disqualified Capital Stock.
     “Qualified High Yield Offering” shall mean the issuance by Regency MLP to
parties that are not Affiliates of Regency MLP of unsecured debt securities the
net cash proceeds of which are used to repay Loans and after giving effect to
which the Loan Parties are in compliance with this Agreement on a Pro Forma
Basis.
     “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof. Real Property does not include Pipelines.
     “Regency MLP” shall have the meaning assigned to such term in the preamble
hereto.
     “Regency MLP Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of Regency Energy Partners LP dated as of the MLP
Effectiveness Date, as amended, supplemented, or modified from time to time in
accordance herewith.
     “Register” shall have the meaning assigned to such term in
Section 10.04(c).
     “Registration Statement” shall mean that certain Form S-1 Registration
Statement 333-128332 filed by Regency MLP with the Securities and Exchange
Commission on September 15, 2005, as amended and effective prior to the date
hereof.
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation S-X” shall mean Regulation S-X promulgated under the Securities
Act.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

- 28 -



--------------------------------------------------------------------------------



 



     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
     “Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
     “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
     “Reporting Entity” shall mean Regency MLP; provided that if Regency MLP
creates another operating Subsidiary in addition to Borrower and that is not a
Subsidiary of Borrower, “Reporting Entity” shall mean Borrower.
     “Required Class Lenders” shall mean (i) with respect to Term Loans, Lenders
having more than 50% of all Term Loans outstanding and (ii) with respect to
Revolving Loans, Required Revolving Lenders.
     “Required Lenders” shall mean Lenders having more than 50% of the sum of
all Loans outstanding, LC Exposure and unused Revolving and Term Loan
Commitments.
     “Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure.
     “Requirements of Law” shall mean, collectively, any and all requirements of
any Governmental Authority including any and all laws, judgments, orders,
decrees, ordinances, rules, regulations, statutes or case law.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
     “Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

- 29 -



--------------------------------------------------------------------------------



 



     “Revolving Availability Period” shall mean the period from and including
the Closing Date to but excluding the earlier of (i) the Business Day preceding
the Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender or by a Revolving Loan Joinder, or in the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Second Amendment Effectiveness Date was $160.0 million.
     “Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.
     “Revolving Lender” shall mean a Lender with a Revolving Commitment.
     “Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant
to Section 2.01(b) or by a Revolving Loan Joinder. Each Revolving Loan shall
either be an ABR Revolving Loan or a Eurodollar Revolving Loan.
     “Revolving Loan Joinder” shall have the meaning assigned to such term in
Section 2.20(c).
     “Revolving Maturity Date” shall mean the date which is five years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter, unless extended pursuant to Section 2.20 hereof.
     “Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.
     “Sale/Leaseback Attributable Indebtedness” shall mean, when used with
respect to any Sale and Leaseback Transaction, as at the time of determination,
the present value (discounted at a rate equivalent to Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.
     “Second Amendment Effectiveness Date” shall mean November 30, 2005.

- 30 -



--------------------------------------------------------------------------------



 



     “Secured Hedging Agreement” shall mean (a) each Hedging Agreement if at the
date of entering into such Hedging Agreement a party thereto was a Lender or an
Affiliate of a Lender and (b) so long as no Event of Default has occurred and is
continuing at the time such Hedging Agreement is entered into and at the time
the conditions in this clause (b) are fulfilled, at the election of Borrower
upon written notice to the Administrative Agent and the Collateral Agent, each
Hedging Agreement relating to commodity prices with any person, so long as, in
either case (a) or (b), such person executes and delivers to the Administrative
Agent a letter agreement in form and substance acceptable to the Administrative
Agent pursuant to which such person (i) appoints the Collateral Agent as its
agent under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Sections 10.03 and 10.09 as if it were a Lender.
     “Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Funded Indebtedness on such date that is secured by a Lien
on the property of the Reporting Entity or any of its Subsidiaries to
Consolidated EBITDA for the Test Period then most recently ended.
     “Secured Obligations” shall mean (a) the Obligations, (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Loan Parties under each Secured Hedging Agreement and (c) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Affiliate of a Lender, the Administrative
Agent or the Collateral Agent arising from treasury, depositary and cash
management services or in connection with any automated clearinghouse transfer
of funds in connection with the Loan Documents.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party (other than any
Loan Party or Affiliate thereof) to a Secured Hedging Agreement.
     “Securities Act” shall mean the Securities Act of 1933.
     “Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
     “Security Agreement” shall mean the Security Agreement dated as of the
Closing Date among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties, as amended from time to time in accordance herewith.
     “Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the Security Agreement delivered (a) on the Closing
Date or (b) thereafter pursuant to Section 5.11.
     “Security Documents” shall mean the Security Agreement, the Mortgages and
each other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security

- 31 -



--------------------------------------------------------------------------------



 



document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to the Security Agreement or any
Mortgage and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.
     “Specified IPO” shall mean the initial public offering of Regency MLP
pursuant to the Registration Statement.
     “Sponsor” shall mean Hicks, Muse, Tate & Furst Equity Fund V, LP.
     “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers’
compensation liabilities of Borrower or any of its Subsidiaries, (b) the
obligations of third-party insurers of Borrower or any of its Subsidiaries
arising by virtue of the laws of any jurisdiction requiring third-party insurers
to obtain such letters of credit or (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by a Requirement
of Law or in accordance with custom and practice in the industry, or if
reasonably determined to be necessary by Borrower or its Subsidiaries and agreed
to by the Issuing Bank.
     “Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
     “Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of Borrower and such Guarantor, as applicable.
     “Subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

- 32 -



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.11.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.17. The amount of the Swingline
Commitment shall initially be $10.0 million, but in no event exceed the
Revolving Commitment.
     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
     “Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.17.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble hereto.
     “Tax Return” shall mean all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Loan” shall mean the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a) or by an Increase Joinder. Each Term Loan shall be
either an ABR Term Loan or a Eurodollar Term Loan.
     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make a Term Loan in the amount set forth
on Schedule I to the Lender Addendum executed and delivered by such Lender or to
make a Term Loan on a later date pursuant to Section 2.19. The aggregate amount
of the Lenders’ Term Loan Commitments on the Second Amendment Effectiveness Date
was $50.0 million; $310.0 million of Term Loans were made prior to the MLP
Effectiveness Date and $258,350,000 of Term Loans were outstanding on the Second
Amendment Effectiveness Date.
     “Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

- 33 -



--------------------------------------------------------------------------------



 



     “Term Loan Maturity Date” shall mean the date which is five years and six
months after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of Borrower then last ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
     “Total Leverage Ratio” shall mean, at any date of determination, the ratio
of Consolidated Funded Indebtedness on such date to Consolidated EBITDA for the
Test Period then most recently ended.
     “Transaction Documents” shall mean the Loan Documents, Registration
Statement, and the Regency MLP Agreement.
     “Transactions” shall mean, collectively, the transactions to occur on or
prior to the MLP Effectiveness Date pursuant to or as contemplated by the
Transaction Documents, including (a) the consummation of the Specified IPO,
(b) the performance of the Loan Documents and the borrowings thereunder and
(c) the payment of all fees and expenses to be paid on or prior to the MLP
Effectiveness Date and owing in connection with the foregoing.
     “Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
     “Ultimate General Partner” shall mean Regency GP LLC, a Delaware limited
liability company and the general partner of the General Partner.
     “United States” shall mean the United States of America.
     “Voting Stock” shall mean, with respect to any person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to vote in the election of the Board
of Directors of such person.
     “Waha Assets” shall mean (a) all Equity Interests issued, and all assets
owned, by (i) Regency Waha GP, LLC, a Delaware limited partnership, (ii) Regency
Gas Services Waha, LP, a Delaware limited partnership, and (iii) Regency Waha
LP, LLC, a Delaware limited liability company, in each case, for purposes of
this clause (a), as of the MLP Effectiveness Date, and (b) any other assets or
Equity Interests reasonably related thereto and owned by Borrower or its
Subsidiaries on any applicable date; provided that in each case, for purposes of
this clause (b), such other assets and Equity Interests shall exclude the Other
Region Assets.

- 34 -



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”
     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the MLP Effectiveness Date unless
otherwise agreed to by Borrower and the Required Lenders. If GAAP shall change
after the date hereof, the parties hereto agree to negotiate in good faith to
modify the

- 35 -



--------------------------------------------------------------------------------



 



covenants herein so that they may be construed and interpreted in accordance
with GAAP as then in effect.
     SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
ARTICLE II
THE CREDITS
     SECTION 2.01 Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly:
          (a) to continue its Term Loans to Borrower on the MLP Effectiveness
Date, in the principal amount not to exceed the amount outstanding on such date;
and
          (b) to make Revolving Loans to Borrower, at any time and from time to
time on or after the Closing Date until the earlier of the Revolving Maturity
Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment.
     Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Within the limits set forth in clause (b) above and subject to the terms,
conditions and limitations set forth herein, Borrower may borrow, pay or prepay
and reborrow Revolving Loans.
     SECTION 2.02 Loans.
          (a) Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.18(e)(ii),
(x) ABR Loans comprising any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $500,000 and not less than $1.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1.0 million and not less
than $5.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.
          (b) Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to

- 36 -



--------------------------------------------------------------------------------



 



Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than twelve Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
          (c) Except with respect to Loans deemed made pursuant to
Section 2.18(e)(ii), each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 11:00 a.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by Borrower in
the applicable Borrowing Request maintained with the Administrative Agent or, if
a Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to the Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease.
          (e) Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or Term Loan Maturity Date, as applicable.

- 37 -



--------------------------------------------------------------------------------



 



     SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:
          (a) whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Term Loans;
          (b) the aggregate amount of such Borrowing;
          (c) the date of such Borrowing, which shall be a Business Day;
          (d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
          (e) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;
          (f) the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and
          (g) that the conditions set forth in Sections 4.02(b)-(c) have been
satisfied as of the date of the notice.
          If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04 Evidence of Debt; Repayment of Loans.
          (a) Promise to Repay. Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Term Loan Lender, the
principal amount of each Term Loan of such Term Loan Lender on the Term Loan
Maturity Date, (ii) to the Administrative Agent for the account of each
Revolving Lender, the then unpaid principal amount of each Revolving Loan of
such Revolving Lender on the Revolving Maturity Date and (iii) to the Swingline
Lender, the then unpaid principal amount of each Swingline Loan on the earlier
of the Revolving Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is

- 38 -



--------------------------------------------------------------------------------



 



made, Borrower shall repay all Swingline Loans that were outstanding on the date
such Borrowing is made.
          (b) Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.
          (c) Promissory Notes. Any Lender by written notice to Borrower (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit K-1, K-2 or K-3, as the case may be. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
     SECTION 2.05 Fees.
          (a) Commitment Fee. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (a “Commitment Fee”) equal to
the Applicable Fee per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the Closing Date, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

- 39 -



--------------------------------------------------------------------------------



 



          (b) Administrative Agent Fees. Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Amendment Fee Letter and/or such other fees payable in the amounts and at
the times separately agreed upon between Borrower and the Administrative Agent
(the “Administrative Agent Fees”).
          (c) LC and Fronting Fees. Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on Eurodollar Revolving Loans pursuant
to Section 2.06 on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to Reimbursement Obligations) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date, and (ii) on the date on which the Revolving Commitments terminate.
Any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand
therefor. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     SECTION 2.06 Interest on Loans.
          (a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.
          (b) Eurodollar Loans. Subject to the provisions of Section 2.06(c),
the Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin in effect from time to time.

- 40 -



--------------------------------------------------------------------------------



 



          (c) Default Rate. Notwithstanding the foregoing, during the
continuance of an Event of Default, all overdue Obligations shall, to the extent
permitted by applicable law, bear interest, after as well as before judgment, at
a per annum rate equal to (i) in the case of principal of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 or (ii) in the case of any other
amount, 2% plus the rate otherwise applicable to such amount (in either case,
the “Default Rate”).
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or a Swingline Loan), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
          (e) Interest Calculation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
     SECTION 2.07 Termination and Reduction of Commitments.
          (a) Termination of Commitments. The Revolving Commitments, the
Swingline Commitment and the LC Commitment shall automatically terminate on the
Revolving Maturity Date.
          (b) Optional Terminations and Reductions. At its option, Borrower may
at any time terminate, or from time to time permanently reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $500,000 and not less than
$1.0 million and (ii) the Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.10, the aggregate amount of Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.
          (c) Borrower Notice. Borrower shall notify the Administrative Agent in
writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by Borrower may state that such
notice is

- 41 -



--------------------------------------------------------------------------------



 



conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
     SECTION 2.08 Interest Elections.
          (a) Generally. Each Revolving Borrowing and Term Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than twelve Eurodollar Borrowings outstanding hereunder at any
one time. This Section shall not apply to Swingline Borrowings, which may not be
converted or continued.
          (b) Interest Election Notice. To make an election pursuant to this
Section, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting a Revolving Borrowing or Term Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each Interest Election Request shall be irrevocable. Each
Interest Election Request shall specify the following information in compliance
with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

- 42 -



--------------------------------------------------------------------------------



 



          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (c) Automatic Conversion to ABR Borrowing. If an Interest Election
Request with respect to a Eurodollar Borrowing is not timely delivered prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by notice to Borrower,
that (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.09 [Intentionally Omitted]
     SECTION 2.10 Optional and Mandatory Prepayments of Loans.
          (a) Optional Prepayments. Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.10; provided that each partial prepayment
shall be in an amount that is an integral multiple of $500,000 and not less than
$1.0 million.
          (b) Revolving Loan Prepayments.
          (i) In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize all outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i).
          (ii) In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third,

- 43 -



--------------------------------------------------------------------------------



 



replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
          (iii) In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Revolving Borrowings, and second,
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
          (iv) In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
          (c) Asset Sales. Not later than five Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(e) and (f) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:
          (i) no such prepayment shall be required under this Section 2.10(c)
with respect to (A) any Asset Sale permitted by Sections 6.06(a), (c)-(h), (j)
and (k), (B) the disposition of property which constitutes a Casualty Event, or
(C) Asset Sales for fair market value resulting in no more than $20.0 million in
Net Cash Proceeds per Asset Sale (or series of related Asset Sales); and
          (ii) so long as no Default shall then exist or would arise therefrom,
such proceeds shall not be required to be so applied on such date to the extent
that the Ultimate General Partner shall have delivered an Officers’ Certificate
to the Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are expected to be reinvested in fixed or capital assets within
360 days following the date of such Asset Sale (which Officers’ Certificate
shall set forth the estimates of the proceeds to be so expended); provided that
if all or any portion of such Net Cash Proceeds is not so reinvested within such
360-day period, such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.10(c); provided,
further, that if the property subject to such Asset Sale constituted Collateral,
then all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12.
          (d) Casualty Events. Not later than seven Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by Borrower or any of its
Subsidiaries,

- 44 -



--------------------------------------------------------------------------------



 



Borrower shall make prepayments in accordance with Sections 2.10(e) and (f) in
an aggregate amount equal to 100% of such Net Cash Proceeds; provided that:
          (i) no such payment shall be required under this Section 2.10(d) with
respect to any Casualty Event (or series of related Casualty Events) resulting
in $20.0 million or less in Net Cash Proceeds;
          (ii) so long as no Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Ultimate General Partner shall have delivered an Officers’ Certificate to
the Administrative Agent on or prior to such date stating that such proceeds are
expected to be used to repair, replace or restore any property in respect of
which such Net Cash Proceeds were paid or to reinvest in other fixed or capital
assets, no later than 360 days following the date of receipt of such proceeds;
provided that so long as construction or other work to so replace, repair or
restore has commenced within such 360-day period but has not been completed (and
can reasonably be expected to be completed pursuant to a written contract to be
completed within 540 days of receipt), any such remaining proceeds shall
continue to not be required to be so applied so long as they are used to repay
any outstanding Revolving Loans; provided further that if the property subject
to such Casualty Event constituted Collateral under the Security Documents, then
all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12; and
          (iii) if any portion of such Net Cash Proceeds shall not be so applied
within such 360-day period (or 540-day period, as applicable), such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(d).
          (e) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(f), subject to the provisions of this Section 2.10(e).
After application of mandatory prepayments of Term Loans described above in this
Section 2.10(e) and to the extent there are mandatory prepayment amounts
remaining after such application, the Revolving Commitments shall be permanently
reduced ratably among the Revolving Lenders in accordance with their applicable
Revolving Commitments in an aggregate amount equal to such excess, and Borrower
shall comply with Section 2.10(b).
          Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans and Revolving Loans shall be applied, as applicable, first to
reduce outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Term Loans or Eurodollar Revolving Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time

-45-



--------------------------------------------------------------------------------



 



outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.
          (f) Notice of Prepayment. Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than four hours (during the normal Business Day)
prior to such prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such termination is revoked in accordance with Section 2.07. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Credit Extension of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.10. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.
     SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or
          (b) the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect

-46-



--------------------------------------------------------------------------------



 



the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist (which notice shall be promptly given), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     SECTION 2.12 Yield Protection.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;
          (ii) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, or change the basis
of taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
          (iii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (excluding Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
(in good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect

-47-



--------------------------------------------------------------------------------



 



of reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or the Issuing Bank or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to Borrower shall be conclusive absent manifest error. Subject to
Section 2.12(d), Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof) .
     SECTION 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16(b), then, in any such event, Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to

-48-



--------------------------------------------------------------------------------



 



borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 5 days
after receipt thereof.
     SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
          (a) Payments Generally. Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 677
Washington Boulevard, Stamford, Connecticut, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.
          (b) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, Reimbursement Obligations, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
          (c) Sharing of Setoff. If any Lender (and/or the Issuing Bank, which
shall be deemed a “Lender” for purposes of this Section 2.14(c)) shall, by
exercising any right of

-49-



--------------------------------------------------------------------------------



 



setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
          (ii) the provisions of this paragraph shall not be construed to apply
to (x) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(c) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(c) to share in the benefits of the recovery
of such secured claim.
          (d) Borrower Default. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective

-50-



--------------------------------------------------------------------------------



 



Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
          (e) Lender Default. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.02(c), 2.14(d), 2.17(d),
2.18(d), 2.18(e) or 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
     SECTION 2.15 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if Borrower shall be required by applicable
Requirements of Law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.
          (b) Payment of Other Taxes by Borrower. Without limiting the
provisions of paragraph (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
          (c) Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 20 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

-51-



--------------------------------------------------------------------------------



 



          (e) Status of Lenders. Any Foreign Lender shall, to the extent it may
lawfully do so, deliver to Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of Borrower or the Administrative Agent or
if the Lender’s factual or legal circumstances have changed since it last
provided the form, rendering such form obsolete or incorrect, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit N, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or
          (iv) any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit Borrower to
determine the withholding or deduction required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Bank determines, in its good faith sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund) so as to leave
such Lender, Issuing Bank or Administrative Agent in no better or worse position
than in which each would have been if payment of the relevant additional amount
had not been made; provided that Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the

-52-



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other person.
     SECTION 2.16 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
          (i) Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b);
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

-53-



--------------------------------------------------------------------------------



 



          (iv) such assignment does not conflict with applicable Requirements of
Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
     SECTION 2.17 Swingline Loans.
          (a) Swingline Commitment. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to Borrower
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding
$10.0 million or (ii) the sum of the total Revolving Exposures exceeding the
total Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans.
          (b) Swingline Loans. To request a Swingline Loan, Borrower shall
deliver, by hand delivery or telecopier, a duly completed and executed Borrowing
Request to the Administrative Agent and the Swingline Lender, not later than
2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan. Each
Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrower by means of a credit to the general deposit
account of Borrower with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrower shall not request a
Swingline Loan if at the time of or immediately after giving effect to the
Extension of Credit contemplated by such request a Default has occurred and is
continuing or would result therefrom. Swingline Loans shall be made in minimum
amounts of $500,000 and integral multiples of $500,000 above such amount.
          (c) Prepayment. Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before 12:00
(noon), New York City time, on the proposed date of repayment.
          (d) Participations. The Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., New York
City time, on the next succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans then outstanding. Such notice shall specify the
aggregate

-54-



--------------------------------------------------------------------------------



 



amount of Swingline Loans in which Revolving Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.
     SECTION 2.18 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Subsidiary in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower

-55-



--------------------------------------------------------------------------------



 



with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions and Notices. To request the issuance of a Letter of Credit or the
amendment, renewal or extension of an outstanding Letter of Credit, Borrower
shall deliver, by hand or telecopier (or transmit by electronic communication,
if arrangements for doing so have been approved by the Issuing Bank), an LC
Request to the Issuing Bank and the Administrative Agent not later than
11:00 a.m. on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).
          A request for an initial issuance of a Letter of Credit shall specify
in form and detail satisfactory to the Issuing Bank:
          (i) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
          (ii) the amount thereof;
          (iii) the expiry date thereof (which shall not be later than the date
specified in Section 2.18(c));
          (iv) the name and address of the beneficiary thereof;
          (v) whether the Letter of Credit is to be issued for its own account
or for the account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
          (vi) the documents to be presented by such beneficiary in connection
with any drawing thereunder;
          (vii) the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
          (viii) such other matters as the Issuing Bank may require.
          A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail satisfactory to the Issuing
Bank:
          (i) the Letter of Credit to be amended, renewed or extended;
          (ii) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);
          (iii) the nature of the proposed amendment, renewal or extension; and

-56-



--------------------------------------------------------------------------------



 



          (iv) such other matters as the Issuing Bank may require.
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any conflict between such application
and this Agreement, this Agreement shall control. A Letter of Credit shall be
issued, amended, renewed or extended only if (and, upon issuance, amendment,
renewal or extension of each Letter of Credit, Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the LC Commitment,
(ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments and (iii) the conditions set forth in Section 4.02 in respect of
such issuance, amendment, renewal or extension shall have been satisfied. Unless
the Issuing Bank shall agree otherwise, no Letter of Credit shall be in an
initial amount less than $100,000, in the case of a Commercial Letter of Credit,
or $500,000, in the case of a Standby Letter of Credit.
          Upon the issuance of any Letter of Credit or amendment, renewal,
extension or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent, who shall promptly notify each Revolving
Lender, thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.18(d). On the first Business Day of each calendar
month, the Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Revolving Lender.
          (c) Expiration Date.
          (i) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (A) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (B) in the case of a Commercial Letter of Credit, (x) the date that is
270 days after the date of issuance of such Commercial Letter of Credit (or, in
the case of any renewal or extension thereof, 270 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.
          (ii) If Borrower so requests in any Letter of Credit Request, the
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Bank, Borrower shall not be
required to make a specific request to the Issuing Bank for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Lenders
shall be

-57-



--------------------------------------------------------------------------------



 



deemed to have authorized (but may not require) the Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (i) one year from the date of such renewal and (ii) the Letter of
Credit Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.18(f) or otherwise), or (y) it
has received notice on or before the day that is two Business Days before the
date which has been agreed upon pursuant to the proviso of the first sentence of
this paragraph, (A) from the Administrative Agent that any Revolving Lender
directly affected thereby has elected not to permit such renewal or (B) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, or expiration, termination or
cash collateralization of any Letter of Credit and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement.
          (i) If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if such notice has not been received by Borrower
prior to such time on such date, then not later than 3:00 p.m., New York City
time, on the Business Day immediately following the day that Borrower receives
such notice; provided that Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with ABR Revolving Loans or Swingline Loans in an equivalent amount
and, to the extent so financed, Borrower’s

-58-



--------------------------------------------------------------------------------



 



obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loans or Swingline Loans.
          (ii) If Borrower fails to make such payment when due, the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.
          (iii) If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Revolving Lender and Borrower severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (A) in the case of Borrower, the rate per annum set forth in
Section 2.18(h) and (B) in the case of such Lender, at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.
          (f) Obligations Absolute. The Reimbursement Obligation of Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default shall have occurred and be continuing; or (vi) any
material adverse change in the

-59-



--------------------------------------------------------------------------------



 



business, property, results of operations, prospects or condition, financial or
otherwise, of Borrower and its Subsidiaries. None of the Agents, the Lenders,
the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable Requirements of Law) suffered by Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the rate per annum determined pursuant to Section 2.06(c).
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.18(e) to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

-60-



--------------------------------------------------------------------------------



 



          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit on terms and in
accounts satisfactory to the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Revolving Lenders, an amount in cash or Cash
Equivalents equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Borrower described in Section 8.01(g) or
(h). Funds so deposited shall be applied by the Collateral Agent to reimburse
the Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrower under this Agreement. If Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days after all Events of Default have
been cured or waived.
          (j) Additional Issuing Banks. Borrower may, at any time and from time
to time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld) and such Revolving
Lender(s). Any Lender designated as an issuing bank pursuant to this paragraph
(j) shall be deemed (in addition to being a Revolving Lender) to be the Issuing
Bank with respect to Letters of Credit issued or to be issued by such Revolving
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Lender in its capacity as Issuing Bank, as the context shall
require.
          (k) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to the Lenders, the Administrative Agent and Borrower. The Issuing Bank may be
replaced at any time by written agreement among Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or

-61-



--------------------------------------------------------------------------------



 



such addition or to any previous Issuing Bank, or to such successor or such
addition and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.
          (l) Other. The Issuing Bank shall be under no obligation to issue any
Letter of Credit if
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Second Amendment
Effectiveness Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Second Amendment Effectiveness
Date and which the Issuing Bank in good faith deems material to it; or
          (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     SECTION 2.19 Increase in Commitments.
          (a) Borrower Request. Borrower may by 10 Business Days’ written notice
to the Administrative Agent request, on up to but no more than four separate
occasions, the establishment of one or more new Term Loan Commitments by an
amount not in excess of $40.0 million in the aggregate and not less than
$5.0 million individually. Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Eligible Assignee to whom Borrower proposes
any portion of such increased or new Commitments be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased or

-62-



--------------------------------------------------------------------------------



 



new Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.
          (b) Conditions. The increased or new Commitments shall become
effective, as of such Increase Effective Date; provided that:
          (i) each of the conditions set forth in Section 4.02 shall be
satisfied;
          (ii) no Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Effective Date;
          (iii) as of the Test Period, after calculating Consolidated EBITDA,
Indebtedness and Consolidated Interest Expense on a Pro Forma Basis to give
effect to the borrowings to be made on the Increase Effective Date, the
Projects, any Permitted Acquisition (including any Permitted Acquisition
financed on the Increase Effective Date) and Asset Sales consummated at any time
on or after the first day of the Test Period as if the Projects and each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the first day of such period,
the Reporting Entity shall be in compliance with each of the covenants set forth
in Section 6.10;
          (iv) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
          (c) Terms of New Loans and Commitments. The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
          (i) terms and provisions of Term Loans made pursuant to new
Commitments shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to the Term Loans (it being understood that such Term Loans
may be part of an existing tranche of Term Loans);
          (ii) the weighted average life to maturity of all new Term Loans shall
be no shorter than the weighted average life to maturity of the existing Term
Loans;
          (iii) the maturity date of the new Term Loans shall not be earlier
than the Final Maturity Date;
          (iv) the Applicable Margins for the new Term Loans shall be determined
by Borrower and the applicable new Lenders; provided, however, that the
Applicable Margins for the new Term Loans shall not be greater than the
Applicable Margins then payable with respect to the Term Loans plus 50 basis
points.
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such

-63-



--------------------------------------------------------------------------------



 



increased or new Commitment, in form and substance satisfactory to each of them.
The Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.19.
          (d) Making of New Term Loans. On any Increase Effective Date on which
new Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to Borrower in an amount equal to its new Commitment.
          (e) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Term Loans or any such new Commitments.
     SECTION 2.20 Modification of Revolving Loan.
          (a) Borrower Request. Borrower may by 30 Business Days’ written notice
to the Administrative Agent elect to request, effective as of the Revolving
Maturity Date, to extend the Revolving Loans and the Revolving Loan Commitments
beyond the Revolving Maturity Date or to replace the Revolving Loan Commitments.
Such notice shall specify (i) the date on which the Borrower proposes that the
extended or new Revolving Loan Commitments shall mature and (ii) the identity of
each Eligible Assignee to whom Borrower proposes any portion of such extended or
new Revolving Loan Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
extended or new Revolving Loan Commitments may elect or decline, in its sole
discretion, to provide such extended or new Revolving Loan Commitment and if it
so declines the unpaid principal amount of its Revolving Loans shall be paid in
full on the Revolving Maturity Date.
          (b) Conditions. The extended or new Revolving Loan Commitments shall
become effective, as of the Revolving Loan Maturity Date; provided that:
          (i) each of the conditions set forth in Section 4.02 shall be
satisfied;
          (ii) no Event of Default shall have occurred and be continuing or
would result from the extension or replacement of the Revolving Loan
Commitments; and

-64-



--------------------------------------------------------------------------------



 



          (iii) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
          (c) Terms of New Revolving Loans and Revolving Loan Commitments. The
terms and provisions of Revolving Loans and Revolving Loan Commitments made
pursuant to such extension or replacement shall be identical to those of the
current Revolving Loans and Revolving Loan Commitments. The extended or new
Revolving Loan Commitments shall be effected by a joinder agreement (the
“Revolving Loan Joinder”) executed by Borrower, the Administrative Agent and
each Lender making such extended or new Commitment, in form and substance
satisfactory to each of them. The Revolving Loan Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.
          (d) Equal and Ratable Benefit. The Loans and Commitments extended or
established pursuant to this paragraph shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after giving effect to the extension or establishment
of any such Loans or any such Commitments.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party (notwithstanding anything in this Agreement to the
contrary, Regency MLP shall not be considered a “Loan Party” or a “Company” for
purposes of any Section of this Article except Sections 3.01, 3.02, 3.03, 3.10
and 3.11) represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders (with references to the
Companies being references thereto after giving effect to the Transactions to
occur on the MLP Effectiveness Date unless otherwise expressly stated) that:
     SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite organizational power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any Organizational Document of any Company or any event which, with the
giving of notice or passage of time or both, would constitute a default by any
party thereunder.

-65-



--------------------------------------------------------------------------------



 



     SECTION 3.02 Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company,
(c) will not violate any Requirement of Law in any material respect, (d) will
not violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.
     SECTION 3.04 Financial Statements; Projections.
          (a) Historical Financial Statements. Borrower has heretofore delivered
to the Lenders the consolidated balance sheets and related income statements and
statements of cash flows and statements of changes in member interests of
Borrower (i) as of and for the fiscal year ended December 31, 2004, audited by
and accompanied by the unqualified opinion of Deloitte & Touche LLP, independent
public accountants, and (ii) as of and for the three-month and six-month periods
ended June 30, 2005 and as of and for the three-month and six-month periods
ended June 30, 2004, in the case of clauses (i) and (ii), certified by the chief
financial officer of Borrower. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a) and (b) have been prepared in
accordance with GAAP and fairly present, in all material respects, the
consolidated financial condition and results of operations and cash flows of
Borrower and its Subsidiaries as of the dates and for the periods to which they
relate.
          (b) No Liabilities. Except as set forth in the financial statements
referred to in Section 3.04(a), there are no liabilities of any Company of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect. Since June 30, 2005 there has been no event,

-66-



--------------------------------------------------------------------------------



 



change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.05 Properties.
          (a) Generally. Each Company has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for, in the case of Collateral, Permitted Collateral Liens and, in
the case of all other material property, Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such property for its intended purpose. The
property of the Companies, taken as a whole, is in good operating order,
condition and repair (ordinary wear and tear excepted) in accordance with
industry standards.
          (b) Real Property. Schedules 8(a) and 8(b) to the Perfection
Certificate dated the MLP Effectiveness Date contain a true and complete list of
each interest in Real Property (i) owned by any Company as of the date hereof
and describes the type of interest therein held by such Company and whether such
owned Real Property is leased and if leased whether the underlying Lease
contains any option to purchase all or any portion of such Real Property or any
interest therein or contains any right of first refusal relating to any sale of
such Real Property or any portion thereof or interest therein and (ii) leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Company and, in each of the cases described in
clauses (i) and (ii) of this Section 3.05(b), whether any Lease requires the
consent of the landlord or tenant thereunder, or other party thereto, to the
Transactions. As of the MLP Effectiveness Date, with respect to each Real
Property or Mortgaged Property, there are no Leases in which Borrower or any
Subsidiary holds the lessor’s interest.
          (c) Collateral. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.06 Intellectual Property.
          (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, servicemarks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted

-67-



--------------------------------------------------------------------------------



 



and is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim, in
each case that could reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by each Loan Party does not
infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
          (b) Registrations. Except pursuant to licenses and other user
agreements entered into by each Loan Party in the ordinary course of business
that are listed in Schedule 12(a) or 12(b) to the Perfection Certificate, on and
as of the date hereof (i) each Loan Party owns and possesses the right to use,
and has done nothing to authorize or enable any other person to use, any
copyright, patent or trademark (as such terms are defined in the Security
Agreement) listed in Schedule 12(a) or 12(b) to the Perfection Certificate and
(ii) all registrations listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect.
          (c) No Violations or Proceedings. To each Loan Party’s knowledge, on
and as of the date hereof, there is no material violation by others of any right
of such Loan Party with respect to any copyright, patent or trademark listed in
Schedule 12(a) or 12(b) to the Perfection Certificate, pledged by it under the
name of such Loan Party except as may be set forth on Schedule 3.06(c).
     SECTION 3.07 Equity Interests and Subsidiaries.
          (a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection
Certificate dated the MLP Effectiveness Date set forth a list of (i) all the
Subsidiaries of Borrower and their jurisdictions of organization as of the MLP
Effectiveness Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the MLP Effectiveness Date and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the MLP Effectiveness Date. All
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Borrower, are owned
by Borrower, directly or indirectly through Wholly Owned Subsidiaries. All
Equity Interests of Borrower are owned directly or indirectly by Regency MLP.
Each Loan Party is the record and beneficial owner of, and has good and
defensible title to, the Equity Interests pledged by it under the Security
Agreement, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Security Agreement, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests. All Subsidiaries of Borrower existing on the MLP Effectiveness Date
are Guarantors.
          (b) No Consent of Third Parties Required. No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably

-68-



--------------------------------------------------------------------------------



 



desirable (from the perspective of a secured party) in connection with the
creation, perfection or First Priority status of the security interest of the
Collateral Agent in any Equity Interests pledged to the Collateral Agent for the
benefit of the Secured Parties under the Security Agreement or the exercise by
the Collateral Agent of the voting or other rights provided for in the Security
Agreement or the exercise of remedies in respect thereof.
          (c) Organizational Chart. An accurate organizational chart, showing
the ownership structure of Regency MLP, Borrower and each of its Subsidiaries on
the MLP Effectiveness Date, and after giving effect to the Transactions, is set
forth on Schedule 10(a) to the Perfection Certificate dated the MLP
Effectiveness Date.
          (d) Guarantors/Collateral. As of the MLP Effectiveness Date all Loan
Parties have complied with Section 5.11 of the Existing Credit Agreement as in
effect on the MLP Effectiveness Date without giving effect to any grace periods
set forth therein.
     SECTION 3.08 Litigation; Compliance with Laws. There are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (a) that involve any
Loan Document, the Previous Transactions or the Transactions or (b) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Except for matters covered by Section 3.18, no Company
or any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.09 Agreements. No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default.
Complete and correct copies of all agreements to which any Company is a party as
in effect on the date hereof and that are required to be filed as exhibits to
the Registration Statement have been so filed and all such agreements are in
full force and effect as of the date hereof.
     SECTION 3.10 Federal Reserve Regulations. No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of

-69-



--------------------------------------------------------------------------------



 



the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.
     SECTION 3.11 Investment Company Act; Public Utility Holding Company Act. No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended, other than in compliance with
Section 9(a)(2) thereof. No approval, consent or notice pursuant to the Public
Utility Holding Company Act of 1935, as amended, is required in connection with
the Transactions or is required in connection with making any extensions of
credit hereunder.
     SECTION 3.12 Use of Proceeds. Borrower will use the proceeds of the
Revolving Loans funded after the MLP Effectiveness Date, and the Swingline Loans
funded after the MLP Effectiveness Date for working capital and general
corporate purposes (including to effect Permitted Acquisitions and the
Projects).
     SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, local and foreign
Tax Returns or materials required to have been filed by it and (b) duly and
timely paid, collected or remitted or caused to be duly and timely paid,
collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP and (ii) which could not, individually or in
the aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect.
     SECTION 3.14 No Material Misstatements. No written information, report,
financial statement, certificate, Borrowing Request, LC Request, exhibit or
schedule furnished by or on behalf of any Company to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, or the Registration
Statement contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that (a) to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each Company represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information, report, financial statement,
exhibit or schedule (it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that results
during the period(s) covered by such projections may differ from the projected
results and that such differences may be material and that the Loan Parties make
no

-70-



--------------------------------------------------------------------------------



 



representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties after the MLP Effectiveness
Date, Borrower represents only that it is not aware of any material misstatement
or omission therein.
     SECTION 3.15 Labor Matters. As of the Second Amendment Effectiveness Date,
there are no strikes, lockouts or slowdowns against any Company pending or, to
the knowledge of any Company, threatened. The hours worked by and payments made
to employees of any Company have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable federal, state, local
or foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect. All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Company is bound.
     SECTION 3.16 Solvency. Immediately after the consummation of the
Transactions to occur on the MLP Effectiveness Date and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan, (a) the fair value of the properties of each Loan Party
(individually and on a consolidated basis with its Subsidiaries, and determined
on a going concern basis) will exceed the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the MLP
Effectiveness Date.
     SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in material liability of any Company or any of its ERISA Affiliates or
the imposition of a Lien on any of the property of any Company. The present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the property of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a

-71-



--------------------------------------------------------------------------------



 



complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.18 Environmental Matters.
          (a) Except as set forth in Schedule 3.18 and except as, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:
          (i) The Companies and their businesses, operations and Real Property
are in compliance with, and the Companies have no liability under, Environmental
Law;
          (ii) The Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of their property, under Environmental Law, all such Environmental
Permits are valid and in good standing;
          (iii) There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could result in liability by the Companies under Environmental
Law;
          (iv) There is no Environmental Claim pending or, to the knowledge of
the Companies, threatened against the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could form the
basis of such an Environmental Claim;
          (v) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (A) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA or (B) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (C) included on any similar list maintained by
any Governmental Authority including any such list relating to petroleum;
          (vi) No material Lien has been recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or other assets of the Companies;
          (vii) The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and

-72-



--------------------------------------------------------------------------------



 



          (viii) The Companies have made available to the Lenders all material
records and files in the possession, custody or control of, or otherwise
reasonably available to, the Companies concerning compliance with or liability
under Environmental Law, including those concerning the existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.
     SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each Loan Party as of the MLP
Effectiveness Date. All material insurance maintained by the Companies is in
full force and effect. Each Company has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations.
     SECTION 3.20 Security Documents.
          (a) Security Agreement. The Security Agreement is effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, (i) when financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction), in each case subject to no Liens other than Permitted
Collateral Liens.
          (b) Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Copyright Office, the Liens created
by such Security Agreement shall constitute fully perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Registered Copyrights and Registered Copyright Licenses (each
as defined in such Security Agreement), in each case subject to no Liens other
than Permitted Collateral Liens.
          (c) Mortgages. Each Mortgage is effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable First Priority Liens on, and security interests in, all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens
or other Liens acceptable to the Collateral Agent, and when the Mortgages are
filed in the offices specified on Schedule 8(a) to the Perfection Certificate
dated the MLP Effectiveness Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of
Sections 5.11 and 5.12, when such Mortgage is filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 5.11 and 5.12), the Mortgages shall

-73-



--------------------------------------------------------------------------------



 



constitute First Priority fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Liens permitted by such Mortgage.
          (d) Valid Liens. Each Security Document delivered pursuant to Sections
5.11 and 5.12 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Collateral Liens.
     SECTION 3.21 [Intentionally Omitted]
     SECTION 3.22 Anti-Terrorism Law. No Loan Party and, to the knowledge of the
Loan Parties, none of its Affiliates is in violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
          No Loan Party and to the knowledge of the Loan Parties, no Affiliate
or broker or other agent of any Loan Party acting or benefiting in any capacity
in connection with the Loans is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

-74-



--------------------------------------------------------------------------------



 



          No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
     SECTION 4.01 Conditions to Effectiveness. The effectiveness of this
Agreement shall be subject to, and shall occur substantially simultaneously
with, the consummation of the Specified IPO so long as no Default has occurred
and is continuing under the Existing Credit Agreement and so long as (i) Regency
MLP becomes a party to this Agreement and (ii) each of Regency MLP and Regency
OLP GP LLC executes a pledge agreement, in form and substance reasonably
satisfactory to the Administrative Agent (each pledging their Equity Interests
in Borrower).
     SECTION 4.02 Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
          (b) No Default. No Default has occurred and is continuing or would
result from such Credit Extension or from the application of the proceeds
therefrom.
          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
          Each of the delivery of a Borrowing Request or an LC Request and the
acceptance by Borrower of the proceeds of such Credit Extension shall constitute
a representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both

-75-



--------------------------------------------------------------------------------



 



immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in
Sections 4.02(b) — (c) have been satisfied. Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.02(b) — (c) have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Loan Party (notwithstanding anything in this Agreement to the
contrary, Regency MLP shall not be considered a “Loan Party” or a “Company” for
purposes of any Section of this Article) warrants, covenants and agrees with
each Lender that so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, each Loan Party will,
and will cause each of its Subsidiaries to:
     SECTION 5.01 Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each Lender:
          (a) Annual Reports. As soon as available and in any event within
90 days (or such earlier date on which the Reporting Entity is required to file
a Form 10-K under the Exchange Act) after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2005, (i) the consolidated balance
sheet of the Reporting Entity as of the end of such fiscal year and related
consolidated income statements and statements of cash flows and changes in
member interests for such fiscal year, in comparative form with such financial
statements as of the end of, and for, the preceding fiscal year, and notes
thereto, accompanied by an opinion of Deloitte & Touche LLP or other independent
public accountants of recognized national standing reasonably satisfactory to
the Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Reporting Entity and its
Subsidiaries as of the dates and for the periods specified in accordance with
GAAP and (ii) a narrative report and management’s discussion and analysis, in
reasonable detail, of the financial condition and results of operations of
Borrower for such fiscal year, as compared to amounts for the previous fiscal
year and budgeted amounts (it being understood that the information required by
clauses (i) and (ii) may be furnished in the form of a Form 10-K). At any time
at which the information described in clauses (i) and (ii) above is required to
be delivered hereunder but the Reporting Entity is not subject to the Exchange
Act Provisions, the Reporting Entity shall also furnish a management report in
reasonable detail setting forth (A) statement of income items and Consolidated
EBITDA of Borrower for such fiscal year, showing variance, by dollar amount and
percentage, from amounts for the previous fiscal

-76-



--------------------------------------------------------------------------------



 



year and budgeted amounts and (B) key operational information and statistics for
such fiscal year consistent with internal and industry-wide reporting standards;
          (b) Quarterly Reports. As soon as available and in any event within
45 days (or such earlier date on which the Reporting Entity is required to file
a Form 10-Q under the Exchange Act) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
March 31, 2006, (i) the consolidated balance sheet of the Reporting Entity as of
the end of such fiscal quarter and related consolidated income statements and
statements of cash flows for such fiscal quarter and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
and notes thereto, all prepared in accordance with Regulation S-X under the
Securities Act and accompanied by a certificate of a Financial Officer of the
Ultimate General Partner stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of the Reporting Entity as of the date and for the
periods specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments and the absence of
footnotes required by GAAP and (ii) a narrative report and management’s
discussion and analysis, in reasonable detail, of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to the comparable periods in the previous fiscal
year and budgeted amounts (it being understood that the information required by
clauses (i) and (ii) may be furnished in the form of a Form 10-Q). At any time
at which the information described in clauses (i) and (ii) above is required to
be delivered hereunder but the Reporting Entity is not subject to the Exchange
Act Provisions, the Reporting Entity shall also furnish a management report in
reasonable detail setting forth (A) statement of income items and Consolidated
EBITDA of Borrower for such fiscal quarter and for the then elapsed portion of
the fiscal year, showing variance, by dollar amount and percentage, from amounts
for the comparable periods in the previous fiscal year and budgeted amounts and
(B) key operational information and statistics for such fiscal quarter and for
the then elapsed portion of the fiscal year consistent with internal and
industry-wide reporting standards;
          (c) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate and (ii) concurrently with any delivery of financial statements
under Section 5.01(a) above, beginning with the fiscal year ending December 31,
2005, a report of the accounting firm auditing such financial statements stating
that in the course of its regular audit of the financial statements of the
Reporting Entity and its Subsidiaries, which audit was conducted in accordance
with generally accepted auditing standards, such accounting firm obtained no
knowledge that any Default insofar as it relates to financial or accounting
matters subject to audit procedures has occurred or, if such accounting firm
believes such a Default has occurred, specifying the nature and extent thereof;
          (d) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under Section 5.01(a), a certificate
of a Financial Officer

-77-



--------------------------------------------------------------------------------



 



of the Ultimate General Partner setting forth the information required pursuant
to the Perfection Certificate Supplement or confirming that there has been no
change in such information since the date of the Perfection Certificate or
latest Perfection Certificate Supplement;
          (e) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange;
          (f) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants that indicates, in the reasonable good faith
judgment of Ultimate General Partner’s Board of Directors, a potential material
weakness in such Company’s internal controls or procedures and the management’s
responses thereto;
          (g) Budgets. Within 60 days after the beginning of each fiscal year, a
budget for Borrower in form reasonably satisfactory to the Administrative Agent,
but to include balance sheets, statements of income and sources and uses of
cash, for each quarter of such fiscal year prepared in detail, with appropriate
presentation and discussion of the principal assumptions upon which such budget
is based, accompanied by the statement of a Financial Officer of Borrower to the
effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget; and
          (h) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
     SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender written notice of the following promptly (and, in any
event, within five Business Days of knowledge thereof):
          (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against any Company or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;
          (c) any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect; and

-78-



--------------------------------------------------------------------------------



 



          (d) any material change in the accounting policies or financial
reporting practices of Borrower or Regency MLP.
     SECTION 5.03 Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05 or Section 6.06 or, in the case of any
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) (i) Do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
Leases, servitudes, easements, permits, privileges, franchises, authorizations,
patents, copyrights, trademarks and trade names necessary in the conduct of its
business; (ii) maintain and operate such business in substantially the manner in
which it is presently conducted and operated; (iii) comply with all applicable
Requirements of Law (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; (iv) pay and
perform its obligations under all Leases and Transaction Documents; and (v) at
all times maintain, preserve and protect all property material to the conduct of
such business and keep such property, taken as a whole, in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business and Casualty Events) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times except in the case
of (i), (ii), (iii), (iv) and (v) where the failure to comply, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; provided that nothing in this Section 5.03(b) shall prevent
(x) sales of property, consolidations or mergers by or involving any Company in
accordance with Section 6.05 or Section 6.06; (y) the withdrawal by any Company
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (z) the abandonment by any Company of
any rights, franchises, licenses, trademarks, trade names, copyrights or patents
that such person reasonably determines are not useful to its business or no
longer commercially desirable.
     SECTION 5.04 Insurance.
          (a) Generally. Keep its insurable property adequately insured at all
times by reputable insurers that are, to the knowledge of the Loan Parties,
financially sound; maintain such other insurance, to such extent and against
such risks as is customary with companies in the same or similar businesses
operating in the same or similar locations, including insurance with respect to
Mortgaged Properties and other properties material to the business of the
Companies against such casualties and contingencies and of such types and in
such amounts

-79-



--------------------------------------------------------------------------------



 



with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.
          (b) Requirements of Insurance. All such insurance shall (i) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, and (iii) be reasonably satisfactory
in all other respects to the Collateral Agent.
          (c) Certificates. Concurrently with the annual renewal of the
insurance required to be maintained pursuant to this Section 5.04, if requested
by the Administrative Agent and the Collateral Agent, Borrower shall deliver a
certificate or certificates of insurance showing that all insurance required to
be maintained pursuant to this Section 5.04 has been obtained and is in effect
to the Administrative Agent and the Collateral Agent.
          (d) Flood Insurance. With respect to each portion of Mortgaged
Property (other than Pipelines) on which improvements are located, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
     SECTION 5.05 Obligations and Taxes. Except as may be required by the Loan
Documents, pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy, claim, Indebtedness or obligation so long as (a) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP or (b) the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.06 Employee Benefits.
          (a) Comply in all material respects with the applicable provisions of
ERISA and the Code and (b) furnish to the Administrative Agent (x) as soon as
possible after, and in any event within 5 days after any Responsible Officer of
any Company or any ERISA Affiliates of any Company knows or has reason to know
that, any ERISA Event has occurred

-80-



--------------------------------------------------------------------------------



 



that, alone or together with any other ERISA Event could reasonably be expected
to result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $1.0 million or the imposition of a Lien, a statement
of a Financial Officer of the Ultimate General Partner setting forth details as
to such ERISA Event and the action, if any, that the Companies propose to take
with respect thereto, and (y) upon request by the Administrative Agent, copies
of (i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.
     SECTION 5.07 Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the property of such Company at
reasonable times during normal business hours and as often as reasonably
requested and at such time to make extracts from and copies of such financial
records (provided that so long as no Event of Default has occurred and is
continuing the Lenders shall be entitled to only one such visit per year
coordinated by the Administrative Agent and each other visit by the
Administrative Agent shall be at its expense), and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances, accounts and condition of any Company with the officers and employees
thereof and advisors therefor (including independent accountants).
     SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.
     SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.
          (a) Comply, and use commercially reasonable efforts to cause all
lessees and other persons occupying Real Property of any Company to comply, in
all material respects with all Environmental Laws and Environmental Permits
applicable to its operations and Real Property; obtain and renew all material
Environmental Permits necessary for its operations and Real Property; and
conduct all Responses required by, and in accordance with, Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that (i) its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP, (ii) such Response is being promptly
and properly undertaken by a third party having adequate financial resources
pursuant to a contractual obligation owed by such third party to such Company,
or (iii) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

-81-



--------------------------------------------------------------------------------



 



          (b) If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, soil and/or groundwater
sampling, prepared by an environmental consulting firm and, in the form and
substance, reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
          (c) Each Loan Party that is an owner of Mortgaged Property shall not
use, store, handle or install nor permit to be used, handled or installed in the
Mortgaged Property any Hazardous Materials, other than in compliance with
applicable Environmental Laws in all material respects.
     SECTION 5.10 Interest Rate Protection. No later than the 60th day (subject
to extension at the sole discretion of the Administrative Agent) after the
Second Amendment Effectiveness Date, Borrower shall have entered into, and for a
minimum of two years after the Closing Date maintain, Hedging Agreements with
terms and conditions reasonably acceptable to the Administrative Agent that
result in at least 50% of the aggregate principal amount of Consolidated Funded
Indebtedness being effectively subject to a fixed or maximum interest rate
acceptable to the Administrative Agent; provided that, notwithstanding anything
herein to the contrary, Revolving Loans shall not constitute Consolidated Funded
Indebtedness.
     SECTION 5.11 Additional Collateral; Additional Guarantors.
          (a) Subject to this Section 5.11, with respect to any property
acquired after the MLP Effectiveness Date by any Loan Party that is intended to
be subject to the Lien created by any of the Security Documents but is not so
subject, promptly (and in any event within 30 days after the acquisition
thereof) (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a First Priority Lien on such property
subject to no Liens other than Permitted Collateral Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Borrower shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of the Security
Documents against such after-acquired properties.

-82-



--------------------------------------------------------------------------------



 



          (b) With respect to any person that is or becomes a Subsidiary after
the MLP Effectiveness Date (other than a Joint Venture), promptly (and in any
event within 30 days after such person becomes a Subsidiary) (i) deliver to the
Collateral Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, execute a security agreement compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or reasonably
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Agreement to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent. Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of this
Section 5.11(b) shall not include any Equity Interests of a Foreign Subsidiary
created or acquired after the MLP Effectiveness Date and (2) no Foreign
Subsidiary shall be required to take the actions specified in clause (ii) of
this Section 5.11(b), if, in the case of either clause (1) or (2), doing so
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, which investment would or
could reasonably be expected to trigger a material increase in the net income of
a United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code; provided that this exception shall not apply
to (A) Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) representing 66% of the
total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 5.11(b).
          (c) Promptly grant to the Collateral Agent, within 60 days (subject to
extension in the sole discretion of the Collateral Agent) of the acquisition
thereof, a security interest in and Mortgage on (i) each Real Property owned in
fee by such Loan Party as is acquired by such Loan Party after the MLP
Effectiveness Date and that, together with any improvements thereon,
individually has a fair market value of at least $5.0 million, and (ii) unless
the Collateral Agent otherwise consents, each leased Real Property of such Loan
Party which lease individually has a fair market value of at least $5.0 million,
in each case, as additional security for the Secured Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
by Section 6.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable

-83-



--------------------------------------------------------------------------------



 



perfected First Priority Liens subject only to Permitted Collateral Liens or
other Liens acceptable to the Collateral Agent. The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).
          (d) Promptly grant to the Collateral Agent, within 60 days (subject to
extension in the sole discretion of the Collateral Agent) of the acquisition
thereof, a security interest in and Mortgage on (i) each Pipeline owned in fee
by such Loan Party as is acquired by such Loan Party after the MLP Effectiveness
Date and that, together with any improvements thereon and any related
unmortgaged Pipeline, has a fair market value of at least $5.0 million, and
(ii) unless the Collateral Agent otherwise consents, each leased Pipeline of
such Loan Party which lease together with any related unmortgaged Pipeline
leases has a fair market value of at least $5.0 million, in each case, as
additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected First
Priority Liens subject only to Permitted Collateral Liens or other Liens
acceptable to the Collateral Agent. The Mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Pipeline (including a local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).
          (e) Notwithstanding anything to the contrary herein or in the other
Loan Documents, the Liens to be granted and perfected with respect to the
Projects pursuant to this Section 5.11 shall not be required until January 31,
2006 (subject to a further sixty day extension in the Collateral Agent’s sole
discretion).
     SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate

-84-



--------------------------------------------------------------------------------



 



governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith. Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require. If
the Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.
     SECTION 5.13 Information Regarding Collateral.
          (a) Not effect any change (i) in any Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office, (iii) in any Loan
Party’s identity or organizational structure, (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (other than in the
case of any liquidation or dissolution of Regency Gas Marketing LP in accordance
with Section 6.05(e)) (A) it shall have given the Collateral Agent and the
Administrative Agent not less than 20 days’ prior written notice (in the form of
an Officers’ Certificate), or such lesser notice period agreed to by the
Collateral Agent, of its intention so to do, clearly describing such change and
providing such other information in connection therewith as the Collateral Agent
or the Administrative Agent may reasonably request and (B) it shall have taken
all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable; provided,
however, that if such Loan Party does not have, and has not had, assets or
liabilities in excess of $25,000, such notice may be provided promptly (but in
no event later than 15 days) after effecting the changes described above. Each
Loan Party agrees to promptly provide the Collateral Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility

-85-



--------------------------------------------------------------------------------



 



at which Collateral is located (including the establishment of any such new
office or facility), other than changes in location to a Mortgaged Property or a
leased property subject to a Landlord Access Agreement.
(b) Concurrently with the delivery of financial statements pursuant to Section
5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement.
ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party (notwithstanding anything in this Agreement to the
contrary, Regency MLP shall not be considered a “Loan Party” or a “Company” for
purposes of any Section of this Article) warrants, covenants and agrees with
each Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries to:
     SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except
          (a) Indebtedness incurred under this Agreement (including
Sections 2.19 and 2.20) and the other Loan Documents;
          (b) (i) Indebtedness outstanding on the MLP Effectiveness Date and
listed on Schedule 6.01(b), and (ii) refinancings or renewals thereof; provided
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
renewed or refinanced, plus the amount of any premiums required to be paid
thereon and reasonable fees and expenses associated therewith and an amount
equal to any unutilized commitment under the Indebtedness being renewed or
refinanced, (B) such refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life than the Indebtedness being
renewed or refinanced and (C) the covenants, events of default, subordination
and other provisions thereof (including any guarantees thereof) shall be, in the
aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being renewed or refinanced;
          (c) Indebtedness under Hedging Obligations with respect to interest
rates, foreign currency exchange rates or commodity prices, in each case not
entered into for speculative purposes; provided that if such Hedging Obligations
relate to interest rates, (i) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Obligations at
the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;

-86-



--------------------------------------------------------------------------------



 



          (d) Indebtedness permitted by Section 6.04(f);
          (e) Indebtedness in respect of (i) Purchase Money Obligations and
refinancings or renewals thereof, in an aggregate amount not to exceed
$10.0 million at any time outstanding, and (ii) Capital Lease Obligations and
refinancings or renewals thereof, in an aggregate amount not to exceed
$10.0 million at any time outstanding;
          (f) Indebtedness in respect of bid, performance or surety bonds,
workers’ compensation claims, self-insurance obligations and bankers acceptances
issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such bid, performance or surety bonds, workers’ compensation
claims, self-insurance obligations and bankers acceptances (in each case other
than for an obligation for money borrowed);
          (g) Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under this Section 6.01;
          (h) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;
          (i) Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
          (j) so long as no Event of Default has occurred and is continuing or
would occur after giving effect to such incurrence, unsecured Indebtedness of
the Companies in an aggregate amount not to exceed $100.0 million; provided that
unsecured Indebtedness of the Companies in an aggregate amount not to exceed
$150.0 million may be incurred if after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis the Total Leverage Ratio is less than 4.0:1.0
and unsecured Indebtedness of the Companies in an aggregate amount not to exceed
$200.0 million may be incurred if after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis the Total Leverage Ratio is less than 3.0:1.0,
in each case so long as no Event of Default has occurred and is continuing or
would occur after giving effect to such incurrence;
          (k) Indebtedness of any Loan Party (i) constituting Indebtedness of
such Loan Party solely under clause (e) of the definition of “Indebtedness” and
solely because of a Lien on the Equity Interests of a Joint Venture owned by
such Loan Party to secure Indebtedness of such Joint Venture and its
Subsidiaries and (ii) whose holder’s sole recourse to any Loan Party is through
such Lien on such Equity Interests;
          (l) non-recourse Indebtedness of a Subsidiary of Borrower assumed by
such Subsidiary in connection with any Permitted Acquisition (or, if such
Subsidiary is acquired as part of such Permitted Acquisition, existing prior
thereto); provided, however, that such Indebtedness exists at the time of such
Permitted Acquisition at least in the amounts assumed

-87-



--------------------------------------------------------------------------------



 



in connection therewith and is not drawn down, created or increased in
contemplation of or in connection with such Permitted Acquisition;
          (m) Indebtedness arising from agreements incurred by the seller in
connection with an Asset Sale permitted pursuant to Section 6.06 and providing
for indemnification, adjustments of purchase price or similar obligations;
provided, however, that such Indebtedness shall be permitted solely if it is not
reflected on the balance sheet and other financial statements of any Loan Party
(unless such amount reflected on the balance sheet and other financial
statements does not exceed $2.0 million) other than as a contingent obligation
referred to in a footnote to such financial statements;
          (n) Indebtedness owed to any person with respect to premiums payable
for property, casualty or liability insurance for any Loan Party, so long as
such Indebtedness shall not be in excess of the amount of the unpaid cost of,
and shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year; and
          (o) Indebtedness consisting of indemnity obligations in connection
with any Permitted Acquisition; provided, however, that such Indebtedness shall
be permitted solely if it is not reflected on the balance sheet and other
financial statements of any Loan Party (unless such amount reflected on the
balance sheet and other financial statements does not exceed $2.0 million) other
than as a contingent obligation referred to in a footnote to such financial
statements.
     SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, or (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;
          (b) Liens in respect of property of any Company imposed by
Requirements of Law, which were incurred in the ordinary course of business and
do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s
and mechanics’ Liens and other similar Liens arising in the ordinary course of
business, and (i) which do not in the aggregate materially detract from the
value of the property of the Companies, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, (ii) which, if they secure obligations that are then overdue by more
than 90 days and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been

-88-



--------------------------------------------------------------------------------



 



established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien, and (iii) in the case of any
such Lien which has or may become a Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
(c) any Lien in existence on the MLP Effectiveness Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the MLP Effectiveness Date and (ii) does not
encumber any property other than the property subject thereto on the MLP
Effectiveness Date (any such Lien, an “Existing Lien”);
(d) terms, conditions, exceptions, limitations, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies on or with respect to any Real Property or Pipelines, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such material Real Property or material Pipeline or
(iii) individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Companies at such material Real Property or
material Pipeline, and for the purposes of this Agreement, a minor title
deficiency shall include, but not be limited to, terms, conditions, exceptions,
limitations, easements, rights-of-way, servitudes, permits, surface leases and
other similar rights in respect of surface operations, and easements for
pipelines, streets, alleys, highways, telephone lines, power lines, railways and
other easements and rights-of-way, on, over or in respect of any of the
properties of any Loan Party that are customarily granted in the midstream
industry or oil and gas industry; provided, however, that such deficiencies
shall not have, individually or in the aggregate, a Material Adverse Effect;
(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation or (y) incurred in the ordinary course of
business to secure the performance of tenders, statutory obligations (other than
excise taxes), surety, stay, customs and appeal bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); provided that (i) with respect to clauses (x) and (y) of this
paragraph (f), such Liens are for amounts not yet due and payable or

-89-



--------------------------------------------------------------------------------



 



delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings for
orders entered in connection with such proceedings have the effect of preventing
the forfeiture or sale of the property subject to any such Lien, (ii) to the
extent such Liens are not imposed by Requirements of Law, such Liens shall in no
event encumber any property other than cash and Cash Equivalents, (iii) in the
case of any such Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions and (iv) the
aggregate amount of deposits at any time pursuant to clause (y) of this
paragraph (f) shall not exceed $1.0 million in the aggregate;
          (g) Leases of the properties of any Company, in each case entered into
in the ordinary course of such Company’s business so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
          (h) Liens, other than on Real Property, arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into by any Company in the ordinary course of business;
          (i) Liens securing Indebtedness incurred pursuant to Section 6.01(e);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company;
          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
          (k) Liens on property of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company to the extent
permitted hereunder (and not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than improvements thereon) and are no more
favorable to the lienholders than such existing Lien;
          (l) Liens granted pursuant to the Security Documents to secure the
Secured Obligations;

-90-



--------------------------------------------------------------------------------



 



          (m) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
          (n) the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
          (o) Liens on the Equity Interests of Joint Ventures to secure
Indebtedness permitted pursuant to Section 6.01(k) if no holder of such
Indebtedness has or could have upon the occurrence of any contingency any
recourse against any Loan Party or any assets of any Loan Party (other than such
Equity Interests);
          (p) Liens upon specific items of inventory or other goods and related
proceeds of any Loan Party securing such person’s obligations in respect of
bankers’ acceptances or documentary letters of credit issued or created for the
account of such person to facilitate the shipment or storage of such inventory
or other goods;
          (q) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, insurance premiums, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business not to exceed $1.0 million at any time outstanding;
          (r) Liens solely on any cash earnest money deposits not to exceed
$5.0 million at any time outstanding made by a Loan Party in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition
or a Joint Venture;
          (s) options, put and call arrangements, rights of first refusal,
setoff rights, rights of first offer and similar contractual encumbrances, and
customary limitations and restrictions constituting negative pledges contained
in, and limited to, specific leases, licenses, conveyances, partnership
agreements and co-owners’ agreements, and similar agreements to the extent that
any such Lien referred to in this clause does not materially impair the use of
the property covered by such Lien for the purposes for which such property is
held or materially impair the value of such property subject thereto;
          (t) Liens on assets being disposed of by a Company pursuant to merger
agreements, stock or asset purchase agreements and similar agreements in respect
of the disposition of such assets, provided that such merger agreement, stock or
asset purchase agreement or similar agreement in respect of the disposition of
such asset is permitted pursuant to the terms of this Agreement;
          (u) Liens incurred in the ordinary course of business in connection
with margin requirements under Hedging Agreements not to exceed in the aggregate
$3.0 million at any time outstanding; and
          (v) Liens incurred in the ordinary course of business of the Companies
with respect to obligations that do not in the aggregate exceed $5.0 million at
any time

-91-



--------------------------------------------------------------------------------



 



outstanding, so long as such Liens, to the extent covering any Collateral, are
junior to the Liens granted pursuant to the Security Documents;
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.
     SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.
     SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:
          (a) the Companies may consummate the Transactions in accordance with
or as contemplated by the provisions of the Transaction Documents;
          (b) Investments outstanding on the MLP Effectiveness Date and
identified on Schedule 6.04(b);
          (c) the Companies may (i) acquire and hold accounts receivables,
payment intangibles, chattel paper, notes receivable and similar items owing to
any of them if created or acquired in the ordinary course of business,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make lease, utility and other similar deposits in the ordinary course of
business;
          (d) Hedging Obligations incurred pursuant to Section 6.01(c);
          (e) loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed $5.0 million at any time outstanding;
          (f) Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by
any Company in Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary
Guarantor in another Subsidiary Guarantor and (iv) by a Subsidiary that is not a
Subsidiary Guarantor in any other Subsidiary that is not a Subsidiary Guarantor
(other than a Joint Venture); provided that any Investment in the form of a loan
or advance shall be evidenced by the Intercompany

-92-



--------------------------------------------------------------------------------



 



Note and, in the case of a loan or advance by a Loan Party, pledged by such Loan
Party as Collateral pursuant to the Security Documents;
     (g) Investments in securities of trade creditors or customers in the
ordinary course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in settlement of amounts due
(including in settlement of delinquent obligations and other disputes with
supplies and customers);
     (h) Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06 or other asset sales not prohibited by this Agreement;
     (i) Investments made by Borrower or any Subsidiary in Joint Ventures in an
aggregate amount for all such Joint Ventures not to exceed $20.0 million total
during the existence of this Agreement;
     (j) Investments in pledges, deposits and payment or performance bonds made
or given in the ordinary course of business;
     (k) Investments in Capital Expenditures of the Loan Parties;
     (l) Investments constituting Contingent Obligations permitted by
Section 6.01;
     (m) advances and loans to Regency MLP for the purposes and in the amounts
necessary to pay the fees, expenses and taxes permitted by Section 6.08;
     (n) Investments in respect of Permitted Acquisitions; and
     (o) other Investments in an aggregate amount not to exceed $10.0 million at
any time outstanding.
     SECTION 6.05 Mergers and Consolidations; Dissolution. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted:
          (a) the Transactions as contemplated by the Transaction Documents;
          (b) Asset Sales in compliance with Section 6.06;
          (c) Acquisitions in compliance with Section 6.07;
          (d) any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower is the surviving person in the case of
any merger or consolidation involving Borrower, and a Subsidiary Guarantor is
the surviving person and remains a Wholly Owned Subsidiary of Borrower in any
merger or consolidation involving a

-93-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor); provided that the Lien on and security interest in
property granted or to be granted in favor of the Collateral Agent under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable; and
          (e) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.
          To the extent the Required Lenders waive the provisions of this
Section 6.05 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 6.05, such Collateral (unless sold to a
Company) shall be sold free and clear of the Liens created by the Security
Documents, and the Agents shall take all actions they deem appropriate in order
to effect the foregoing.
     SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any
Asset Sale, except that the following shall be permitted:
          (a) abandonment or disposition of used, worn out, obsolete or surplus
property by any Company in the ordinary course of business and the abandonment
or other disposition of Intellectual Property that, in the reasonable judgment
of Borrower, should be replaced, is no longer economically practicable to
maintain or is no longer useful in the conduct of the business of the Companies
taken as a whole;
          (b) (i) the sale of all or any substantial part of any one (and only
one) of (x) the Midcon Assets, (y) the Waha Assets or (z) the North Louisiana
Assets; provided that Borrower has elected to have such sale qualify under this
Section 6.06(b)(i) pursuant to written notice to Administrative Agent and
(ii) other Asset Sales; provided that the aggregate consideration received in
respect of all Asset Sales pursuant to this clause (ii) shall not exceed
$20.0 million in any four consecutive fiscal quarters of Borrower;
          (c) leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;
          (d) the Transactions as contemplated by the Transaction Documents;
          (e) mergers and consolidations in compliance with Section 6.05;
          (f) Investments in compliance with Section 6.04;
          (g) assignments and licenses of Intellectual Property of any Loan
Party in the ordinary course of business;
          (h) any Asset Sale by any Subsidiary of Borrower to any Loan Party;

-94-



--------------------------------------------------------------------------------



 



          (i) transfers resulting from Casualty Events so long as the proceeds
thereof are applied in accordance with Section 2.10(d);
          (j) any Loan Party may transfer assets as part of the consideration
for Investment in a Joint Venture so long as the fair market value of such
assets is counted against the amount of Investments allowed under
Section 6.04(i);
          (k) any Loan Party may dispose of defaulted receivables and similar
obligations in the ordinary course of business; and
          (l) any Loan Party may dispose of non-core assets acquired in a
Permitted Acquisition.
          To the extent the Required Lenders waive the provisions of this
Section 6.06 with respect to the sale of any Collateral, or any Collateral is
sold as permitted by this Section 6.06, such Collateral (unless sold to a
Company) shall be sold free and clear of the Liens created by the Security
Documents, and the Agents shall take all actions they deem appropriate in order
to effect the foregoing.
     SECTION 6.07 Acquisitions. Make any Acquisition, except that the following
shall be permitted:
          (a) Capital Expenditures by Borrower and the Subsidiaries;
          (b) purchases and other acquisitions of tangible or intangible
property in the ordinary course of business;
          (c) Investments in compliance with Section 6.04;
          (d) leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;
          (e) the Transactions as contemplated by the Transaction Documents;
          (f) Permitted Acquisitions; and
          (g) mergers and consolidations in compliance with Section 6.05;
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
     SECTION 6.08 Dividends. Authorize, declare, pay or set aside funds for the
express purpose of making, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted:

-95-



--------------------------------------------------------------------------------



 



          (a) Dividends by any Company to Borrower or to any Guarantor that is a
Wholly Owned Subsidiary of Borrower;
          (b) payments to Regency MLP as reimbursement for expenses pursuant to
the Regency MLP Agreement; and
          (c) so long as no Default or Event of Default has occurred or is
continuing either prior to or after giving effect to such Dividends and so long
as Regency MLP qualifies as a Master Limited Partnership, Dividends to Regency
MLP up to the amount of Available Cash.
     SECTION 6.09 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among the Loan Parties), other than on terms and conditions at least
as favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that the following shall be permitted:
          (a) Dividends permitted by Section 6.08;
          (b) Investments permitted by Sections 6.04(e) and (f);
          (c) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the Ultimate General Partner;
          (d) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;
          (e) the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the MLP Effectiveness Date and which has been
disclosed to the Lenders as in effect on the MLP Effectiveness Date, and similar
agreements that it may enter into thereafter; provided, however, that the
existence of, or the performance by any Loan Party of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the MLP Effectiveness Date shall only be permitted by this
Section 6.09(e) to the extent not more adverse to the interest of the Lenders in
any material respect, when taken as a whole, than any of such documents and
agreements as in effect on the MLP Effectiveness Date;
          (f) sales of Qualified Capital Stock of Regency MLP to Affiliates of
Borrower not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith;

-96-



--------------------------------------------------------------------------------



 



          (g) any transaction with an Affiliate where the only consideration
paid by any Loan Party is Qualified Capital Stock of Regency MLP;
          (h) the Transactions as contemplated by the Transaction Documents; and
          (i) payments or transactions pursuant to the Regency MLP Agreement.
     SECTION 6.10 Financial Covenants.
          (a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, for
the last day of any Test Period (i) ending during the period from the MLP
Effectiveness Date through December 31, 2005 to exceed 5.25 to 1.0 and
(ii) ending thereafter to exceed 4.5 to 1.0; provided that, in the case of
clause (ii), after the consummation of a Qualified High Yield Offering (i) the
Total Leverage Ratio for the last day of any Test Period may exceed 4.5 to 1.0
so long as it does not exceed 5.0 to 1.0 and (ii) the Loan Parties shall not
permit the Secured Leverage Ratio for the last day of any Test Period to exceed
3.5 to 1.0.
          (b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, for the last day of any Test Period (i) ending during the period
from the MLP Effectiveness Date through December 31, 2005 to be less than 2.75
to 1.0 and (ii) ending thereafter to be less than 3.00 to 1.0.
     SECTION 6.11 Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc. Directly or indirectly:
          (a) make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any outstanding Subordinated Indebtedness, except as otherwise
permitted by this Agreement;
          (b) amend or modify, or permit the amendment or modification of, any
provision of any Transaction Document in any manner that is adverse in any
material respect to the interests of the Lenders; or
          (c) terminate, amend, modify (including electing to treat any Pledged
Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, modifications
or changes or such new agreements which are not adverse in any material respect
to the interests of the Lenders.
     SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) pay
dividends or make any other distributions

-97-



--------------------------------------------------------------------------------



 



on its capital stock or any other interest or participation in its profits owned
by Borrower or any Subsidiary, or pay any Indebtedness owed to Borrower or a
Subsidiary, (b) make loans or advances to Borrower or any Subsidiary or
(c) transfer any of its properties to Borrower or any Subsidiary, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents;
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary; (iv) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (v) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(vii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of Borrower;
(viii) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (ix) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (x) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xi) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such person’s Organizational Documents or pursuant to any joint venture
agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; or
(xii) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (vii) above; provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.
     SECTION 6.13 Limitation on Issuance of Capital Stock. With respect to
Borrower or any Subsidiary, issue any Equity Interest (including by way of sales
of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of Borrower or any Subsidiaries in any class of the Equity
Interest of such Subsidiary; (ii) Subsidiaries of Borrower formed after the MLP
Effectiveness Date in accordance with Section 6.14 may issue Equity Interests to
Borrower or the Subsidiary of Borrower which is to own such Equity Interests;
and (iii) Borrower may issue common stock that is Qualified Capital Stock to
Regency MLP. All Equity Interests issued in accordance with this Section 6.13
shall, to the extent required by Sections 5.11 and 5.12 or any Security
Agreement, be delivered to the Collateral Agent for pledge pursuant to the
applicable Security Agreement.

-98-



--------------------------------------------------------------------------------



 



     SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition, so long as, in each
case, Section 5.11(b) shall be complied with.
     SECTION 6.15 Business.
     Engage (directly or indirectly) in any business other than those businesses
in which Borrower and its Subsidiaries are engaged on the MLP Effectiveness Date
as described in the Registration Statement (or which are reasonably related
thereto or are reasonable extensions thereof).
     SECTION 6.16 [Intentionally Omitted].
     SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.
     SECTION 6.18 No Further Negative Pledge. Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (1) this Agreement and the
other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (4) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3) or (4)(d); provided that such amendments
and refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.
     SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering.
          (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any

-99-



--------------------------------------------------------------------------------



 



person described in Section 3.22, (ii) knowingly deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the Loan
Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).
          (b) Cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.
     SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.
ARTICLE VII
GUARANTEE
     SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if Borrower or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the

-100-



--------------------------------------------------------------------------------



 



Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
     SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Requirements of Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
          (i) at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
          (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
          (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
          (iv) any Lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or
          (v) the release of any other Guarantor pursuant to Section 7.09.
          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or

-101-



--------------------------------------------------------------------------------



 



accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
     SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
     SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
     SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

-102-



--------------------------------------------------------------------------------



 



     SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
     SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
     SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
     SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 10.03 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreements shall be released, and the Collateral Agent shall
take such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.01 Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
          (a) default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;
          (b) default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under

-103-



--------------------------------------------------------------------------------



 



any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;
          (c) any representation or warranty made or deemed made in or in
connection with or pursuant to any Loan Document or the borrowings or issuances
of Letters of Credit hereunder or in any notice or certificate delivered
hereunder, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;
          (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02(a),
5.03(a) or 5.08 or in Article VI;
          (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to Borrower;
          (f) any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds
$10.0 million at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
all Companies if such Hedging Obligations were terminated at such time);
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the property of any
Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the property of any Company; or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed and unstayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
          (h) any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership

-104-



--------------------------------------------------------------------------------



 



or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in clause (g) above; (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Company or for a substantial part of the property of any Company;
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding; (v) make a general assignment for the benefit
of creditors; (vi) admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) subject to the rights of Subsidiaries of Borrower
under Section 6.05(e), wind up or liquidate;
          (i) one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $10.0 million (that are not covered by
insurance from an insurance company with an A.M. Best financial strength rating
of at least A-, it being understood that even if such amounts are covered by
insurance from such an insurance company such amounts shall count against such
basket if responsibility for such amounts has been denied by such insurance
company) shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such judgment;
          (j) one or more ERISA Events shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect;
          (k) any security interest and Lien purported to be created by any
Security Document with respect to any Collateral worth, individually or in the
aggregate, in excess of $1.0 million shall cease to be in full force and effect,
or shall cease to give the Collateral Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected First Priority
security interest in and Lien on all of such Collateral (except as otherwise
expressly provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by Borrower or any other Loan Party not
to be a valid, perfected, First Priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in or Lien on
such Collateral;
          (l) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or
          (m) there shall have occurred a Change in Control;

-105-



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to Regency MLP
or Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans and Reimbursement
Obligations then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Loans and Reimbursement Obligations so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event, with respect to Regency MLP or Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans and Reimbursement Obligations then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
     SECTION 8.02 Rescission. If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by it that shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant
Section 10.02, then upon the written consent of the Required Lenders and written
notice to Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuing Bank to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit Borrower and
do not give Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
     SECTION 8.03 Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
           (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances

-106-



--------------------------------------------------------------------------------



 



made or incurred by the Collateral Agent in connection therewith and all amounts
for which the Collateral Agent is entitled to indemnification pursuant to the
provisions of any Loan Document, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;
          (b) Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
          (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal and
Reimbursement Obligations) and any fees, premiums and scheduled periodic
payments due under Hedging Agreements constituting Secured Obligations and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;
          (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations (including Reimbursement Obligations) and
any breakage, termination or other payments under Hedging Agreements
constituting Secured Obligations and any interest accrued thereon; and
          (e) Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
          In the event that any such proceeds are insufficient to pay in full
the items described in clauses (a) through (e) of this Section 8.03, the Loan
Parties shall remain liable, jointly and severally, for any deficiency. Each
Loan Party acknowledges the relative rights, priorities and agreements of the
Secured Parties, as set forth in this Agreement, including as set forth in this
Section 8.03.
     SECTION 8.04 Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01, in the event that Borrower fails to comply with the
requirements of Section 6.10(a) or (b), until the expiration of the 10th day
subsequent to the date the certificate calculating such covenant is required to
be delivered pursuant to Section 5.01(c), Regency MLP shall have the right to
issue Permitted Cure Securities for cash or otherwise receive cash contributions
to the capital of Regency MLP, and, in each case, to contribute any such cash to
the capital of Borrower (collectively, the “Cure Right”), and upon the receipt
by Borrower of such cash (the “Cure Amount”) pursuant to the exercise by Regency
MLP of such Cure Right such covenant shall be recalculated giving effect to the
following pro forma adjustments:

-107-



--------------------------------------------------------------------------------



 



          (i) Consolidated EBITDA shall be increased, solely for the purpose of
measuring such covenants and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and
          (ii) If, after giving effect to the foregoing recalculations, the
Reporting Entity shall then be in compliance with the requirements of all such
covenants, the Reporting Entity shall be deemed to have satisfied the
requirements of such covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of either such covenant that had
occurred shall be deemed cured for this purposes of the Agreement.
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
     SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints UBS AG, Stamford Branch, to act on its behalf
as the Administrative Agent and the Collateral Agent hereunder and under the
other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Bank, and neither Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
     SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity. Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
     SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
          (i) shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (ii) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated

-108-



--------------------------------------------------------------------------------



 



hereby or by the other Loan Documents that such Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law; and
          (iii) shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.
          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the

-109-



--------------------------------------------------------------------------------



 



Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice
of its resignation to the Lenders, the Issuing Bank and Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

-110-



--------------------------------------------------------------------------------



 



     SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     SECTION 9.08 No Other Duties, etc.; Appointment. Anything herein to the
contrary notwithstanding, none of the Bookmanagers, Arrangers, Syndication Agent
or Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder. The Administrative
Agent and Borrower may appoint additional or different Syndication Agents and
Documentation Agents and amend (or amend and restate) this Agreement to reflect
such appointments without the approval of any Lender other than any resigning
Syndication Agent or Documentation Agent.
ARTICLE X
MISCELLANEOUS
     SECTION 10.01 Notices.
          (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

  (i)   if to any Loan Party, to Borrower at:

Regency Gas Services LP
1700 Pacific Avenue, Suite 2900
Dallas, Texas 75201
Attention: James W. Hunt
Telecopier No.: (214) 750-1749
Email: jim.hunt@regencygas.com

      with a copy to:

HMTF Regency, L.P.
200 Crescent Court, Suite 1600

-111-



--------------------------------------------------------------------------------



 



Dallas, Texas 75201
Attention: Jason Downie
Telecopier No.: (214) 720-7888
Email: jdownie@hmtf.com
and
Regency Gas Services LP
1700 Pacific Avenue
Suite 2900
Dallas, Texas 75201
Attention: Bill Joor
Telecopier No.: (214) 750-1749
Email: bill.joor@regencygas.com
      (ii) if to the Administrative Agent, the Collateral Agent, Swingline
Lender or Issuing Bank, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Aitkin
Telecopier No.: (203) 719-4176
Email: Christopher.aitkin@ubs.com
      (iii) if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire; and
      (iv) if to the Swingline Lender, to it at:
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Christopher Aitkin
Telecopier No.: (203) 719-4176
Email: Christopher.aitkin@ubs.com
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

-112-



--------------------------------------------------------------------------------



 



          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may (subject to Section 10.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
Christopher.aitkin@ubs.com or at such other e-mail address(es) provided to
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy

-113-



--------------------------------------------------------------------------------



 



delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.
          To the extent consented to by the Administrative Agent in writing from
time to time, Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
          Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
     SECTION 10.02 Waivers; Amendment.
          (a) Generally. No failure or delay by any Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank

-114-



--------------------------------------------------------------------------------



 



may have had notice or knowledge of such Default at the time. No notice or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.
          (b) Required Consents. Subject to Sections 10.02(c) and (d), neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended, supplemented or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are party thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall be effective if the effect thereof would:
          (i) increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);
          (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than interest pursuant to
Section 2.06(c)), or reduce any Fees payable hereunder, or change the form or
currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));
          (iii) (A) change the scheduled final maturity of any Loan,
(B) postpone the date for payment of any Reimbursement Obligation or any
interest or fees payable hereunder, (C) change the amount of, waive or excuse
any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(c)), or (D) postpone the scheduled date of expiration
of any Commitment or any Letter of Credit beyond the Revolving Maturity Date, in
any case, without the written consent of each Lender directly affected thereby;
          (iv) increase the maximum duration of Interest Periods hereunder,
without the written consent of each Lender directly affected thereby;
          (v) permit the assignment or delegation by Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender;
          (vi) release Regency MLP or all or substantially all of the Subsidiary
Guarantors from their Guarantee (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantee, without the written
consent of each Lender;

-115-



--------------------------------------------------------------------------------



 



          (vii) release all or substantially all of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans pursuant to Sections 2.19 and 2.20 or consented to by the
Required Lenders may be equally and ratably secured by the Collateral with the
then existing Secured Obligations under the Security Documents);
          (viii) change Section 2.14(b) or (c) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;
          (ix) change any substantive provision of this Section 10.02(b) or
Section 10.02(c) or (d), without the written consent of each Lender directly
affected thereby (except for additional restrictions on amendments or waivers
for the benefit of Lenders of additional Classes of Loans pursuant to
Section 2.19 or consented to by the Required Lenders);
          (x) change the percentage set forth in the definition of “Required
Lenders,” “Required Class Lenders,” “Required Revolving Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
          (xi) change the application of prepayments as among or between Classes
under Section 2.10(e), without the written consent of the Required Class Lenders
of each Class that is being allocated a lesser prepayment as a result thereof
(it being understood that the Required Lenders may waive, in whole or in part,
any prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Term Loans under this Agreement pursuant to Section 2.19
or consented to by the Required Lenders are made, such new Term Loans may be
included on a pro rata basis in the various prepayments required pursuant to
Section 2.10(e));
          (xii) change or waive any provision of Article X as the same applies
to any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
          (xiii) change or waive any obligation of the Lenders relating to the
issuance of or purchase of participations in Letters of Credit, without the
written consent of the Required Revolving Lenders, the Administrative Agent and
the Issuing Bank;

-116-



--------------------------------------------------------------------------------



 



          (xiv) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender; or
          (xv) expressly change or waive any condition precedent in Section 4.02
to any Revolving Borrowing without the written consent of the Required Revolving
Lenders.
Notwithstanding anything in this Section 10.02 to the contrary, any Increase
Joinder or Revolving Loan Joinder may, without the consent of any Lenders other
than those participating in such joinder, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of
Section 2.19 or 2.20, as applicable.
          (c) Collateral. Without the consent of any other person, the
applicable Loan Party or Parties and the Administrative Agent and/or Collateral
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law.
          (d) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace such
non-consenting Lender or Lenders, so long as all non-consenting Lenders are so
replaced (or, at the option of Borrower if the respective non-consenting
Lenders’ consent is required with respect to less than all Classes of Loans (or
related Commitments), to replace only the Commitments and/or Loans of the
respective non-consenting Lender that gave rise to the need to obtain such
Lender’s individual consent), with one or more persons pursuant to Section 2.16
so long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.
     SECTION 10.03 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel, and local counsel who specialize in gas and
pipeline matters, for the Administrative Agent and/or the Collateral Agent) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof

-117-



--------------------------------------------------------------------------------



 



or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel, and local counsel who specialize in gas and
pipeline matters, for the Administrative Agent, the Collateral Agent, any Lender
or the Issuing Bank), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.
          (b) Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof) each Lender and the Issuing Bank, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel, and local counsel who specialize in gas and
pipeline matters, for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release or threatened Release of Hazardous Materials on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided, further, that Borrower shall not be required
to reimburse the legal fees and expenses of more than one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each

-118-



--------------------------------------------------------------------------------



 



applicable local jurisdiction) for all Indemnitees unless, in the reasonable
written opinion of outside counsel to such Indemnitees, representation of all
such Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest.
          (c) Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 10.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the Issuing Bank, the Swingline Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), the Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or Issuing Bank in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than 3 Business Days after demand therefor.
     SECTION 10.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and

-119-



--------------------------------------------------------------------------------



 



each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
          (i) except in the case of any assignment made in connection with the
primary syndication of the Commitment and Loans by the Arranger or an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5.0 million, in the case of any assignment in
respect of Revolving Loans and/or Revolving Commitments, or $1.0 million, in the
case of any assignment in respect of Term Loans and/or Term Loan Commitments,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consent (each such consent not to
be unreasonably withheld or delayed);
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches on a non-pro rata basis;
and
          (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

-120-



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain at one of its offices in Stamford,
Connecticut a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender sell participations to any person (other than a natural person
or Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders and Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such

-121-



--------------------------------------------------------------------------------



 



Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12, 2.13 and 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
     SECTION 10.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15 and Article X shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.
     SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic
Execution.

-122-



--------------------------------------------------------------------------------



 



          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when the conditions set forth in
Section 4.01 are satisfied, and at such time, the signatures of the Agents and
the Loan Parties to the Existing Credit Agreement shall be deemed to be the
signatures of such Agents and Loan Parties to this Agreement. Borrower, the
Guarantors, the Agents and the Lenders agree that (i) all obligations under the
Existing Credit Agreement executed on the Second Amendment Effectiveness Date,
that is amended and restated hereby, shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents and shall constitute
Obligations and (ii) except as expressly stated herein or amended, the other
Loan Documents are ratified and confirmed as remaining unmodified and in full
force and effect with respect to all Secured Obligations. Delivery of an
executed counterpart of a signature page of this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     SECTION 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other

-123-



--------------------------------------------------------------------------------



 



Loan Document and although such obligations of Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
     SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Waiver of Venue. Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 10.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

-124-



--------------------------------------------------------------------------------



 



     SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.
     SECTION 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Holdings or any of its Subsidiaries relating to Holdings or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings or any
of its Subsidiaries; provided that, in the case of information received from
Holdings or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the

-125-



--------------------------------------------------------------------------------



 



confidentiality of such Information as such person would accord to its own
confidential information.
     SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.
     SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
     SECTION 10.15 Lender Addendum. Each Lender that became a party to the
Original Credit Agreement on the Closing Date, the First Amended and Restated
Credit Agreement on the First Amendment Effectiveness Date or the Existing
Credit Agreement on the Second Amendment Effectiveness Date did so by delivering
to the Administrative Agent a Lender Addendum.
     SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
          (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to

-126-



--------------------------------------------------------------------------------



 



any departure from any Loan Document or any other agreement or instrument
relating thereto;
          (d) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
          (e) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
          (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
[Signature Pages Follow]

-127-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  REGENCY GAS SERVICES LP         By: Regency OLP GP, LLC, its
General Partner    
 
           
 
  By:    /s/ Stephen L. Arata    
 
           
 
      Stephen L. Arata    
 
      Vice President    
 
                REGENCY ENERGY PARTNERS LP         By: Regency GP LP, its
General Partner         By: Regency GP LLC, its General Partner    
 
           
 
  By:   /s/ Stephen L. Arata    
 
           
 
      Stephen L. Arata    
 
      Executive Vice President and    
 
      Chief Financial Officer    

S-1



--------------------------------------------------------------------------------



 



                  REGENCY WAHA LP, LLC         REGENCY NGL GP, LLC        
REGENCY GAS MARKETING GP, LLC         REGENCY WAHA GP, LLC         REGENCY
INTRASTATE GAS LLC         REGENCY MIDCON GAS LLC         REGENCY LIQUIDS
PIPELINE LLC    
 
  REGENCY   GAS GATHERING AND PROCESSING LLC         GULF STATES TRANSMISSION
CORPORATION         REGENCY NGL MARKETING LP    
 
                By: Regency NGL GP, LLC,
its General Partner    
 
                REGENCY GAS MARKETING LP
          By: Regency Gas Marketing GP, LLC,
its General Partner    
 
                REGENCY GAS SERVICES WAHA, LP    
 
                By: Regency Waha GP, LLC,
its General Partner    
 
           
 
  By:   /s/ Stephen L. Arata    
 
           
 
      Stephen L. Arata    
 
      Vice President    

S-2



--------------------------------------------------------------------------------



 



                    UBS SECURITIES LLC, as Arranger  
 
               
 
  By:   /s/ John C. Crockett    
 
           
 
      Name:    John C. Crockett  
 
      Title: Executive Director  
 
           
 
  By:   /s/ Warren Jervey    
 
           
 
      Name: Warren Jervey  
 
      Title: Director and Counsel
Region Americas Legal  
 
                UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent
and Collateral Agent    
 
           
 
  By:   /s/ Anthony N. Joseph    
 
           
 
      Name: Anthony N. Joseph  
 
      Title: Director
Banking Products Services, US  
 
           
 
  By:   /s/ Joselin Fernandes    
 
           
 
      Name: Joselin Fernandes  
 
      Title: Associate Director
Banking Products Services, US  
 
                UBS LOAN FINANCE LLC, as Swingline Lender    
 
           
 
  By:   /s/ Anthony N. Joseph  
 
           
 
      Name: Anthony N. Joseph  
 
      Title: Director
Banking Products Services, US  
 
           
 
  By:   /s/ Joselin Fernandes
 
         
 
      Name: Joselin Fernandes  
 
      Title: Associate Director
Banking Products Services, US  

S-3



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent    
 
           
 
  By:   /s/ Gregory B. Hanson    
 
           
 
      Name:   Gregory B. Hanson    
 
      Title:     Vice President    

S-4



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., as Co-Documentation Agent    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
      Name:   Illegible    
 
      Title:    Illegible    
 
           
 
  By:   /s/ ILLEGIBLE    
 
           
 
      Name:   Illegible    
 
      Title:    Illegible    

S-5



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES, as Co-
Documentation Agent    
 
           
 
  By:   /s/  Timothy L. Polvado    
 
           
 
      Name: Timothy L. Polvado    
 
      Title: Vice President and Group Manager      
 
  By:   /s/  Louis P. Laville, III    
 
           
 
      Name: Louis P. Laville, III    
 
      Title: Vice President and Group Manager    

S-6